EXHIBIT 10.1
 


 
 
 
 
 
 

 
 

 
 
SUBSIDIARY MERGER AGREEMENT


by and among


SIGNAL POINT HOLDINGS CORP.


ROOMLINX, INC.


SIGNALSHARE INFRASTRUCTURE, INC.


AND


RMLX MERGER CORP.
 
 
Dated as of March 27, 2015
 



 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
 
Table of Contents




 
 
 
 
Page
 
 
 
 
 
ARTICLE I         DEFINITIONS
 
1
 
 
 
 
 
ARTICLE II        MERGER
 
8
 
Section 2.1
Merger
 
8
 
Section 2.2
Closing
 
9
 
Section 2.3
Effective Time
 
9
 
Section 2.4
[Intentionally Left Blank]
 
9
 
Section 2.5
Directors and Officers
 
9
 
Section 2.6
Reverse Stock Split
 
10
 
Section 2.7
Stock Dividend
 
10
 
Section 2.8
Roomlinx Subsidiary
 
10
 
Section 2.9
Tax Consequences
 
10
 
Section 2.10
SP Options
 
10
 
Section 2.11
Escrow Agreement
 
11
 
Section 2.12
Transitional Services Agreement
 
11
 
 
 
 
 
ARTICLE III      TREATMENT OF SECURITIES
 
11
 
Section 3.1
Treatment of SP Common Stock
 
11
 
Section 3.2
Treatment of Roomlinx Common Stock
 
11
 
Section 3.3
Treatment of Roomlinx Preferred Stock
 
11
 
Section 3.4
Treatment of Roomlinx Options and Warrants
 
12
 
Section 3.5
No Fractional Shares
 
12
 
Section 3.6
Lost, Stolen or Destroyed Stock Certificates
 
12
 
Section 3.7
Stock Transfer Books
 
12
 
Section 3.8
Lock-Up/Registration Rights Agreement
   
 
 
 
 
 
ARTICLE IV      CLOSING DELIVERABLES
 
12
 
Section 4.1
Roomlinx
 
12
 
Section 4.2
SP
 
13
 
Section 4.3
Roomlinx & SP
 
14
 
 
 
 
 
ARTICLE V        REPRESENTATIONS AND WARRANTIES RELATING TO ROOMLINX
 
14
 
Section 5.1
Organization; Good Standing
 
14
 
Section 5.2
Authorization; Enforceability; Board Action
 
14
 
Section 5.3
Consents
 
15
 
Section 5.4
No Conflict
 
15
 
Section 5.5
Capitalization
 
15
 
Section 5.6
SEC Reports; Financial Statements
 
16
 
Section 5.7
Absence of Undisclosed Liabilities
 
16
 
Section 5.8
Absence of Certain Changes
 
16
 
Section 5.9
Compliance with Laws
 
16
 
Section 5.10
Related Party Transactions
 
16

 
 

 


 
- i -

--------------------------------------------------------------------------------

 


 
 

 

ARTICLE VI       REPRESENTATIONS AND WARRANTIES RELATING TO SP
 
17
 
Section 6.1
Organization
 
17
 
Section 6.2
Authorization; Enforceability; Board Action
 
17
 
Section 6.3
Consents
 
17
 
Section 6.4
No Conflict
 
18
 
Section 6.5
Capitalization
 
18
 
Section 6.6
Subsidiaries
 
18
 
Section 6.7
Financial Statements
 
18
 
Section 6.8
Absence of Undisclosed Material Liabilities
 
19
 
Section 6.9
Absence of Certain Changes
 
19
 
Section 6.10
Litigation
 
19
 
Section 6.11
Communications Laws
 
19
 
Section 6.12
Compliance with Laws
 
20
 
Section 6.13
Contracts
 
20
 
Section 6.14
Intellectual Property
 
21
 
Section 6.15
Employee Benefits
 
21
 
Section 6.16
Taxes
 
22
 
Section 6.17
Environmental Matters
 
24
 
Section 6.18
Real Property
 
24
 
Section 6.19
Labor Matters
 
24
 
Section 6.20
Insurance
 
25
 
Section 6.21
Sufficiency of Assets; No Encumbrances; Title
 
25
 
Section 6.22
Related Party Transactions
 
25
 
Section 6.23
Brokers
 
25
 
Section 6.24
Required Vote of SP Stockholders
 
25
 
 
 
 
 
ARTICLE VII      COVENANTS
 
26
 
Section 7.1
Conduct of Business
 
26
 
Section 7.2
Access to Information
 
27
 
Section 7.3
Expenses
 
28
 
Section 7.4
Tax Returns
 
28
 
Section 7.5
Supplements to Disclosure Schedules
 
29
 
Section 7.6
Notice of Certain Events
 
29
 
Section 7.7
Indemnification of Roomlinx Officers and Directors
 
29
 
Section 7.8
Required Governmental Consents
 
30
 
Section 7.9
Employment Matters
 
30
 
Section 7.10
Reasonable Best Efforts; Further Assurances
 
31
 
Section 7.11
No Going Concern Qualification
 
31
 
Section 7.12
Form 211
 
31
 
Section 7.13
Form 8-K
 
31
 
Section 7.14
Audited SP Financial Statements
 
31
 
Section 7.15
Transitional Services Agreement
 
31
 
Section 7.16
Regulatory Approvals
 
31
 
Section 7.17
Roomlinx Sub Working Capital
 
31
 
 
 
 
 
 
 
 
 
ARTICLE VIII    CONDITIONS TO CLOSING
 
32
 
Section 8.1
Conditions to Each Party’s Obligation
 
32
 
Section 8.2
Conditions to Obligation of SP
 
32
 
Section 8.3
Condition to Obligation of Roomlinx
 
33
 
 
 
 
 

 
 
 
 


 
- ii -

--------------------------------------------------------------------------------

 


 
 
 

 

ARTICLE IX       TERMINATION, AMENDMENT AND WAIVER
 
34
 
Section 9.1
Termination
 
34
 
Section 9.2
Amendments and Waivers
 
35
 
 
 
 
 
ARTICLE X         SURVIVAL AND INDEMNIFICATION
 
36
 
Section 10.1
Survival
 
36
 
Section 10.2
Indemnification by Roomlinx
 
36
 
Section 10.3
Indemnification by the Surviving Entity
 
37
 
Section 10.4
Indemnification Procedures
 
38
 
Section 10.5
Exclusive Remedy
 
39
 
Section 10.6
Certain Rules
 
39
 
 
 
 
 
ARTICLE XI       MISCELLANEOUS
 
40
 
Section 11.1
Notices
 
40
 
Section 11.2
Severability
 
40
 
Section 11.3
Counterparts
 
41
 
Section 11.4
Entire Agreement; No Third Party Beneficiaries
 
41
 
Section 11.5
Governing Law
 
41
 
Section 11.6
Consent to Jurisdiction
 
41
 
Section 11.7
Waiver of Jury Trial
 
41
 
Section 11.8
Specific Performance
 
41
 
Section 11.9
Publicity
 
41
 
Section 11.10
Assignment
 
42
 
Section 11.11
Construction
 
42
 
Section 11.12
Time of Essence
 
42
 
Section 11.13
Extension; Waiver
 
42
 
Section 11.14
Election of Remedies
 
42
 
Section 11.15
Further Assurances
 
42
 
Section 11.16
Post-Effective Time Access
 
43
 
Section 11.17
Stockholder Representative
 
43

 
 
EXHIBITS:
 
 
 
Exhibit A
Form of Amended and Restated Articles of Incorporation
Exhibit B
Form of Amended and Restated Bylaws
Exhibit C
Post-Closing Capitalization
Exhibit D
Terms of Debt Restructuring Agreement
Exhibit E
Employment Agreement – Michael S. Wasik
Exhibit F
Consulting Agreement – Robert DePalo
Exhibit G
Employment Agreement – Aaron Dobrinsky
Exhibit H
Employment Agreement – Chris Broderick
Exhibit I
Consulting Agreement – SAB Management LLC
Exhibit J
Transitional Services Agreement
Exhibit K
Escrow Agreement
Exhibit L
TIG Settlement Agreement
Exhibit M
Employment Agreement of Andrew Bressman
Exhibit N
Lock-Up/Registration Rights Agreement



 
 
 

 
 
- iii -

--------------------------------------------------------------------------------

 


 

 
 
SCHEDULES:
 
 
Schedule 3.4
Roomlinx Options and Warrants
Schedule 5.3
Required Consents of Roomlinx.
Schedule 6.3
SP Required Consents.
Schedule 6.4
SP Conflicts
Schedule 6.5
SP Capitalization.
Schedule 6.6
SP Subsidiaries.
Schedule 6.7
SPHC Audited Financial Statements.
Schedule 6.8
Undisclosed Liabilities of SP from the Audited Financial Statements.
Schedule 6.9
Transactions and changes of SP since December 31, 2013.
Schedule 6.10
SP Litigation.
Schedule 6.11(a)
SP FCC Compliance disclosures.
Schedule 6.11(b)
Description of SP FCC and State Public Utility commissions correspondence and
orders.
Schedule 6.11(c)
SP disclosure of claims with the FCC or a State Public Utility.
Schedule 6.12
SP Compliance disclosure.
Schedule 6.13
A list of all material contracts of SP.
Schedule 6.14
Disclosure of SP IP claims.
Schedule 6.15(a)
A list of all SP Employees.
Schedule 6.15(c)
None
Schedule 6.15(d)
Disclosure SP employment/labor claims.
Schedule 6.15(f)
None
Schedule 6.15(g)
None
Schedule 6.16
SP Tax filings exceptions.
Schedule 6.17
None
Schedule 6.18
A description of SP’s Real Property interests.
Schedule 6.18(b)
None
Schedule 6.20
Copies of SP insurance policies.
Schedule 6.21
Disclosure of SP encumbrances.
Schedule 6.22
A description of SP related party transactions.

 
 
 
 
 

 
 
- iv -

--------------------------------------------------------------------------------

 


 
 
 
 
SUBSIDIARY MERGER AGREEMENT
 
This Subsidiary Merger Agreement (this “Agreement”), dated as of March 27, 2015,
is by and among Signal Point Holdings Corp., a Delaware corporation (“SP”),
Roomlinx, Inc., a Nevada corporation (“Roomlinx” or “Parent”), SignalShare
Infrastructure, Inc., a Nevada corporation (“Roomlinx Sub”) and RMLX Merger
Corp., a Delaware corporation (“Merger Sub”) (Roomlinx Sub and Merger Sub are
each wholly-owned subsidiaries of Roomlinx).
 
RECITALS
 
WHEREAS, this Agreement sets forth the terms and conditions upon which Merger
Sub, a wholly-owned subsidiary of Roomlinx, shall be merged (the “Merger”) with
and into SP, with SP and its subsidiaries surviving as a wholly-owned subsidiary
of Roomlinx and Roomlinx shall assume certain obligations of SP, and transfer
substantially all of its assets and liabilities (other than assets consisting of
contracts for which no consent to assignment has been obtained) into a
newly-formed, wholly-owned subsidiary named “SignalShare Infrastructure, Inc.”
(hereinafter referred to as “Roomlinx Sub”).  As a result of the Merger, on the
Closing Date, the shareholders of SP shall receive an aggregate of approximately
85% of the common stock of Parent, in accordance with SP Fully Diluted Shares
(as defined below);
 
WHEREAS, the boards of directors of SP and Roomlinx have each approved the
Merger and each of them has determined that this Agreement and the transactions
contemplated hereby are advisable and in the best interests of such company and
its debt holders and stockholders; and
 
WHEREAS, it is intended that the Merger qualify as a tax-free reorganization
within the meaning of Section 368(a)(1)(C) of the Internal Revenue Code of 1986,
as amended (the “Code”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties agree as
follows:

ARTICLE I
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Action” shall mean any action, notice, claim, dispute, proceeding, suit,
hearing, litigation, arbitration, mediation, audit or investigation (in each
case, whether civil, criminal, administrative, judicial or investigative), or
any appeal therefrom.
 
“Affiliate” with respect to any Person, shall mean any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person.
 
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
 
“Applicable Law” shall mean, with respect to any Person, any domestic or
foreign, federal, state, provincial or local statute, law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree, legal process (including any zoning or land use law or
ordinance), building code, Environmental Law, securities, stock exchange, blue
sky, civil rights, employment, labor or occupational health and safety law or
regulation or other requirement of any Governmental Entity applicable to such
Person or any of their respective properties or assets.
 
“Business Day” shall mean any day other than a Saturday or Sunday, a legal
holiday in the State of Colorado or any day banks in the State of Colorado are
authorized or required to be closed.
 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 


 

 
“Cenfin” means Cenfin, LLC.
 
“Certificate” shall have the meaning set forth in Section 3.6.
 
“Certificate of Merger” shall have the meaning set forth in Section 2.3.
 
“Closing” shall have the meaning set forth in Section 2.2.
 
“Closing Date” shall have the meaning set forth in Section 2.2.
 
“Code” shall have the meaning set forth in the recitals to this Agreement.
 
“Communications Authorizations” shall have the meaning set forth in Section
6.11(b).
 
“Communications Laws” shall have the meaning set forth in Section 6.11(a).
 
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated October 4, 2012 between SP and Roomlinx, which is hereby incorporated
herein by reference.
 
“Consent” shall have the meaning set forth in Section 5.3.
 
“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature.
 
“Control” (including its correlative meanings “controlled by” and “under common
control with”) shall mean (a) the possession, directly or indirectly, of the
power to vote 10% or more of the securities or other equity interests of a
Person having ordinary voting power, (b) the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, by Contract or otherwise, or (c) being a director, officer, executor,
trustee or beneficiary (or their equivalents) of a Person or a Person that
controls such Person.
 
“Debt Restructuring Agreement” means the debt restructuring agreement to be
entered at or prior to Closing by and among Roomlinx, SP and Cenfin, the terms
of which are attached hereto as Exhibit D.


“DGCL” shall mean the Delaware General Corporation Law.
 
“Disclosure Schedules” shall mean the disclosure schedules attached to this
Agreement.
 
“Effective Time” shall have the meaning set forth in Section 2.3.
 
“Encumbrances” shall mean any encumbrance, lien, pledge, hypothecation, charge,
mortgage, security interest, claim, infringement, interference, option, right of
first refusal, preemptive right, community property interest or restriction of
any nature.
 
“Environmental Laws” shall mean all federal, state, local and foreign laws
(including common law) and regulations relating to pollution or the environment,
or to human health as affected by exposure to Hazardous Materials, including
laws relating to Releases or threatened Releases of Hazardous Materials or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, transport or handling of Hazardous Materials and all laws and
regulations with regard to record keeping, notification, disclosure and
reporting requirements respecting Hazardous Materials, including: (a) the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
§§9601 et seq. (“ CERCLA ”); (b) Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et seq. (“ RCRA ”); (c)
the National Environmental Policy Act, 42 U.S.C. 4321 et seq. (1969), as
amended, (d) the Emergency Planning and Community Right to Know Act (42 U.S.C.
§§11001 et seq.); (e) the Clean Air Act (42 U.S.C. §§ 7401 et seq.); (f) the
Clean Water Act (33 U.S.C. §§1251 et seq.); (g) the Toxic Substances Control Act
(15 U.S.C. §§2601 et seq.); (h) the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.); (i) any state, county, municipal or local statutes,
laws or ordinances similar or analogous to the federal statutes listed in parts
(a)-(h) of this subparagraph; and (j) any rules, regulations, directives, orders
or the like adopted pursuant to or implementing the statutes, laws, ordinances
and amendments listed in parts (a)-(i) of this subparagraph.
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 


 
 

 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exhibits” shall mean the exhibits attached to this Agreement.
 
“Existing Shares” shall have the meaning set forth in Section 3.2.
 
“FCC” shall have the meaning set forth in Section 6.11(a).
 
“Filing” shall have the meaning set forth in Section 5.3.


“Fully Diluted Shares” shall mean the outstanding Shares of the Parent
immediately following the Effective Time, which shall consist of the Roomlinx
Fully Diluted Shares and the SP Fully Diluted Shares.
 
“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time.
 
“Governmental Entity” shall mean any U.S. or non-U.S. federal, state, provincial
or local governmental authority, court, government or self-regulatory
organization, commission, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.
 
“Hazardous Materials” shall mean all substances, chemicals, wastes, materials,
pollutants, or contaminants defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan, 40 C.F.R. § 300.5, RCRA hazardous wastes, CERCLA hazardous substances,
asbestos, toxic mold, polychlorinated biphenyls (PCBs), or defined as hazardous
or toxic by, or regulated as such under, any applicable Environmental Law.
 
“Indebtedness” shall mean, with respect to any Person, any Liability (contingent
or otherwise) and relating to: (a) indebtedness, including interest and any
prepayment penalties, expenses, breakage costs or fees thereon created, issued
or incurred by such Person for borrowed money (whether by loan or the issuance
and sale of debt securities or the sale of property to another Person subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property from such Person); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable arising, and accrued expenses incurred, in the ordinary course of
business and consistent with such Person’s customary trade practices; (c)
indebtedness of another Person secured by a lien on the property of such Person;
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) capital lease obligations of such Person; and (e) indebtedness of
others guaranteed by such Person (including guarantees in the form of an
agreement to repurchase or reimburse and intercompany debts and guarantees but
excluding letters of credit and guarantees by a company of performance
obligations of another).
 
“Intellectual Property Rights” shall mean: (a) any and all United States and
foreign patents, patent applications, continuations, continuations in part, and
divisionals, reissues, extensions and reexaminations thereof, and inventions
(whether or not patentable); (b) trade names, trade dress, logos, packaging
design, slogans, work products, Internet domain names, registered and
unregistered trademarks and service marks and applications for registration; (c)
copyrights in both published and unpublished works, including all compilations,
databases, computer programs (source code and object code versions), and work
product, programs, manuals and other documentation and all copyright
registrations and applications, and all derivatives, translations, adaptations
and combinations of the above; (d) any and all know-how, trade secrets,
confidential or proprietary information, work product, research in progress,
algorithms, data, designs, processes, formulae, methodologies, drawings,
schematics, blueprints, flow charts, models, prototypes, techniques, research in
progress, proprietary information, data, materials and technology; and (e)
goodwill, franchises, licenses, permits, consents, approvals and claims of
infringement against third parties in any of the foregoing rights.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Liability” shall mean any debt, liability, commitment or obligation of any
kind, character or nature whatsoever, whether known or unknown, secured or
unsecured, fixed, absolute, contingent or otherwise, and whether due or to
become due.
 
 
 


 
- 3 -

--------------------------------------------------------------------------------

 
 
 

 


“Losses” shall mean any and all Liabilities, damages, losses, claims, penalties,
costs and expenses (including all fines, interest, reasonable legal fees and
expenses and amounts paid in settlement but excluding lost profits,
consequential, punitive, special or indirect damages).
 
“Material Adverse Effect” shall mean, with respect to any Person, any change,
occurrence, event, circumstance or development that, individually or in the
aggregate, has or would reasonably be expected to have a material adverse effect
on such Person’s business, assets, results of operations or condition (financial
or otherwise), but excludes any effect: (a) resulting from general economic or
business conditions (except to the extent such change, occurrence, circumstance
or development has a disproportionate adverse effect on such Person); (b)
resulting from any changes in any Applicable Law or in GAAP; (c) that is cured
before the date of any termination of this Agreement; (d) resulting from the
negotiation, announcement or performance of this Agreement or the transactions
contemplated hereby, including by reason of the identity of or communication by
SP or its Affiliates of its plans or intentions regarding operation of the
business; (e) resulting from any act or omission of Roomlinx or SP with the
prior written consent of the other party or in accordance with the terms of this
Agreement; and (f) resulting from war or terrorism, whether or not directed at
such Person.
 
“Merger” shall have the meaning set forth in the Recitals to this Agreement.
 
“Merger Consideration” means the aggregate amount of equity issued pursuant to
this Agreement or in exchange for all of the capital stock of SP.

 
“Merger Sub” shall have the meaning set forth in Section 2.1.
 
“NRS” shall mean the Nevada Revised Statutes, as amended, from time to time.
 
“Permit” shall have the meaning set forth in Section 5.4.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, association, organization, Governmental Entity or
other entity.
 
“Post-Closing Date” shall have the meaning set forth in the Section 8.4
 
“Qualified” means, as to any representation, warranty, obligation, covenant or
other agreement, as applicable, that such provision is subject to a
“materiality”, “material”, “Material Adverse Effect”, “in all material
respects”, or similar materiality qualification.
 
“Regulatory Approvals” shall mean any consents or approval required from the
Federal Communications Commission (“FCC”) or the State Public Utility
Commissions (“PUC”) with respect to the transactions contemplated hereunder.
 
“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, or disposal into the indoor or outdoor environment
(including ambient air, surface water, groundwater and surface or subsurface
strata) or into or out of any property.
 
“Representatives” shall mean, with respect to any Person, its employees,
officers, directors, managers, investment bankers, attorneys, accountants,
agents, representatives or Affiliates.
 
“Required Governmental Consents” shall mean (a) the applicable requirements of
the Exchange Act and FINRA, (b) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware, (c) compliance with any applicable
foreign or state securities or Blue Sky Laws, and (d) to the extent required,
the Regulatory Approvals.
 
“Restated By-laws” shall have the meaning set forth in Section 8.4.
 
“Restated Articles of Incorporation” shall have the meaning set forth in Section
8.4.
 
 
 
 


 
- 4 -

--------------------------------------------------------------------------------

 




 
 
“Return” shall have the meaning set forth in Section 6.16(a)(i).
 
“Reverse Stock Split” shall have the meaning set forth in Section 2.6.
 
“Rights” shall mean, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for, redeem or acquire, or any options, warrants, calls, puts
or commitments relating to, or any stock appreciation right or other instrument
the value of which is determined in whole or in part by reference to the market
price or value of, shares of capital stock of such Person.
 
“Roomlinx” shall have the meaning set forth in the preamble of this Agreement.
 
“Roomlinx Closing Certificate” shall have the meaning set forth in Section
8.2(c).
 
“Roomlinx Common Stock” shall have the meaning set forth in Section 3.2.
 
“Roomlinx Fully Diluted Shares” shall mean (a) the Existing Shares, plus (b) the
Shares issuable upon the exercise of Roomlinx warrants outstanding immediately
prior to the Effective Time (not including out-of-the-money warrants and options
at the Effective Time) plus (c) the Shares to be issued to Cenfin or its
designee pursuant to the Debt Restructuring Agreement. The Roomlinx Fully
Diluted Shares will equal 15.12% of the Fully Diluted Shares at the Effective
Time including 5.40% of such Fully Diluted Shares will be held by Cenfin or its
designee, as set forth on Exhibit C to this Agreement.
 
“Roomlinx Preferred Stock” shall have the meaning set forth in Section 5.5.
 
“Roomlinx Stockholders” shall have the meaning set forth in Section 5.2(c).
 
“Roomlinx Sub” shall have the meaning set forth in the recitals to this
Agreement.
 
“Roomlinx’s Knowledge” shall mean the actual Knowledge of Michael S. Wasik after
reasonable inquiry.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning set forth in Section 5.7(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Shares” shall have the meaning set forth in Section 3.1.
 
“SP” shall have the meaning set forth in the preamble of this Agreement.
 
“SP Closing Certificate” shall have the meaning set forth in Section 8.3(c).
 
“SP Common Stock” shall have the meaning set forth in Section 3.1.
 
“SP Employee Benefit Programs” shall have the meaning set forth in Section
6.15(a)(iv).
 
“SP Employees” shall have the meaning set forth in Section 6.15(a)(i).
 
“SP Employment Agreements” shall have the meaning set forth in Section
6.15(a)(ii).
 
“SP Financial Statements” shall have the meaning set forth in Section 6.7(a).
 
 
 


 
- 5 -

--------------------------------------------------------------------------------

 


 
 

 
“SP Fully Diluted Shares” shall mean the Shares issuable to SP Stockholders
pursuant to Section 3.1.  The SP Fully Diluted Shares will equal 84.88% of the
Fully Diluted Shares at the Effective Time, including all issued and outstanding
options, but excluding restricted stock awards issued and outstanding as set
forth on Schedule 6.5 and Exhibit C and all 8,737,870 shares previously issued
and outstanding pursuant to the conversion of the Brookville Special Purpose
Fund, LLC and the Veritas High Yield Fund LLC.  Further, both Series A Preferred
Stock held by Allied International Fund and the Series B Preferred Stock held by
Robert DePalo will survive and be assumed by the Parent at the Post-Closing
Date.
 
“SP Intellectual Property” shall have the meaning set forth in Section 6.14.
 
“SP Material Contract” shall have the meaning set forth in Section 6.13(a).
 
“SP Plans” shall have the meaning set forth in Section 6.15(a)(iii).
 
“SP Preferred Stock” shall have the meaning set forth in Section 8.4
 
“SP Real Property” shall have the meaning set forth in Section 6.18(a).
 
“SP Stockholders” shall have the meaning set forth in Section 6.24
 
“SP’s Knowledge” shall mean the actual knowledge of Robert DePalo, after
reasonable inquiry.
 
“State PUCs” shall have the meaning set forth in Section 6.11(a).
 
“Statement of Accounts” shall have the meaning set forth in Section 4.1(g).


“Stock Dividend” shall have the meaning set forth in Section 2.7.


“Stockholder Representative” shall have the meaning set forth in Section 11.17.
 
“Subsidiary” and “Subsidiaries” shall mean, in respect of any Person, any
corporation or other legal entity of which such Person (either alone or together
with other Subsidiaries of such Person) owns, directly or indirectly, more than
fifty percent (50%) of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests, more than fifty percent (50%) of the stock or other equity interests
of such entity).
 
“Surviving Entity” shall have the meaning set forth in Section 2.1.
 
“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “ Taxing ”) means
any net income, capital gains, gross income, gross receipts, sales, use,
transfer, ad valorem, franchise, profits, license, capital, withholding,
payroll, estimated, employment, excise, goods and services, severance, stamp,
occupation, occupancy, rent, transaction, premium, property, social security,
environmental (including Code section 59A), alternative or add-on, value added,
registration, windfall profits or other taxes, duties, charges, fees, levies or
other assessments imposed or required to be withheld by any Governmental Entity,
including any amounts required to be paid or delivered to any state as unclaimed
or abandoned property, and any license, regulatory or other fees and charges
required to be paid or deliver to the FCC, any State PUC or any fund established
by the FCC or any State PUC (including the Universal Service Fund and any
similar state universal service funds) pursuant to the Communications Laws, or
any interest, penalties or additions thereto incurred under Applicable Law with
respect to such items (whether assessed in connection with any audit or other
examination by any Taxing Authority or judicial or administrative proceeding or
otherwise) and including liability for the taxes of any other Person under
Treas. Reg. 1.1502-6 (or similar provision of state, local or foreign law) as a
transferee or successor, by Contract or otherwise.
 
“Taxing Authority” shall have the meaning set forth in Section 6.16(a)(i).
 
“TIG Settlement Agreement” shall have the meaning set forth in Section 4.1(m).
 
“Transfer Taxes” shall mean any and all transfer, documentary, sales, use,
excise, stock, filing, permit, license, stamp, registration, value added,
recording, escrow and other similar Taxes and fees.
 
“Treasury Regulations” means the income Tax regulations promulgated by the IRS
and Department of Treasury under the Code, as such regulations may be amended
from time to time.
 
“USAC” shall have the meaning set forth in Section 6.11(c).
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 




ARTICLE II
MERGER
 
 
Section 2.1     Merger.  Upon the terms and subject to the conditions of this
Agreement, and in accordance with the DGCL, at the Effective Time, the Merger
Sub shall be merged with and into SP, with SP and its subsidiaries surviving as
a wholly-owned subsidiary of Roomlinx.  As a result of the Merger, the separate
corporate existence of Merger Sub shall cease, SP shall continue as the
surviving entity of the Merger (the “Surviving Entity”) and the Merger shall
have the effects set forth in the applicable provisions of the DGCL.  Upon the
Closing, Roomlinx shall immediately assume certain obligations of SP and
transfer substantially all of its assets and liabilities (other than assets
consisting of contracts for which no consent to assignment has been obtained)
into SignalShare Infrastructure, Inc. (“Roomlinx Sub”), a newly-formed,
wholly-owned subsidiary of Roomlinx.  As a result of the Merger, the
shareholders of SP shall receive an aggregate of approximately 85% of the common
stock of Parent, in accordance with the definition of SP Fully Diluted Shares.
 
Section 2.2     Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on March 27, 2015 (the “ Closing Date
”), which shall be not less than two (2) Business Days and not more than two (2)
Business Days after satisfaction or waiver of the conditions set forth in
Article VIII (other than delivery of items to be delivered at the Closing and
other than satisfaction of those conditions that by their nature are to be
satisfied at the Closing, it being understood that the occurrence of the Closing
shall remain subject to the delivery of such items and the satisfaction or
waiver of such conditions at the Closing), at the offices of Davidoff Hutcher &
Citron LLP, 605 Third Avenue, New York NY 10158, unless another date, place or
time is agreed to in writing by SP and Roomlinx.  At the Closing, the parties
shall execute and deliver such documents and take the other actions contemplated
by Articles IV and VIII.
 
Section 2.3     Effective Time.  Prior to the Closing, the parties shall
prepare, and on the Closing Date shall cause the Merger to be consummated by the
filing of certificate of merger (the “ Certificates of Merger ”) with the
Secretary of State of the State of Delaware, in the form required by and
executed in accordance with the relevant provisions of the DGCL, and in a form
approved by SP and Roomlinx prior to such filing (the date and time of the
filing of the Certificate of Merger or the time specified therein as the
effective time of the Merger being the “ Effective Time ”), and the parties
shall make or cause to be made all other recordings or filings required under
the DGCL or any other Applicable Law as may be required to consummate the
transactions contemplated by this Agreement.
 
Section 2.4     [INTENTIONALLY LEFT BLANK]
 
Section 2.5     Directors and Officers.  The officers and directors of Roomlinx
at the Effective Time will resign and the following individuals will be
appointed by the existing directors to the following positions as the initial
officers and directors of the Parent as of immediately following the Effective
Time, until their respective successors are duly elected or appointed and
qualified in accordance with the Restated Certificate of Incorporation and the
Restated By-laws of Parent:
 
Aaron Dobrinsky
Chairman of the Board, Chief Executive Officer and Director
   
Christopher Broderick
Chief Operating Officer and Director



The initial officers of Parent. shall also be the initial officers and directors
of Roomlinx Sub (and Michael S. Wasik also shall be President and Chief
Executive Officer of Roomlinx Sub as appointed by the Board of Parent) as of
immediately following the Effective Time, until their respective successors are
duly elected or appointed and qualified in accordance with the articles of
incorporation and bylaws of Roomlinx Sub.


In addition to the aforementioned directors, the parties agree to evaluate an
additional director of Parent. within one year after the Effective Time.
 
 
 


 
- 7 -

--------------------------------------------------------------------------------

 


 
 

 
Section 2.6     Reverse Stock Split.  Prior to the Effective Time, Roomlinx
shall have effected a one for sixty (60) reverse split (the “Reverse Stock
Split”) of the Roomlinx Common Stock to result in 107,156 shares of Roomlinx
Common Stock, which, when combined with 12,603,174 Dividend Shares and 7,061,295
Cenfin Shares contemplated in Section 2.7 shall be equal to 14.64% of the issued
and outstanding shares of common stock of Parent in accordance with 3.2 below.


Section 2.7      Stock Dividend.  Following the Reverse Stock Split, Roomlinx
shall declare a stock dividend whereby each of the Roomlinx Stockholders shall
receive 118.62 shares of common stock for each share of common stock issued and
outstanding following the Reverse Stock Split (the “Stock Dividend”) or an
aggregate of 12,603,174 shares (the “Dividend Shares”) in order that they hold
an aggregate of 12,710,330 (9.72%) of the Fully Diluted Shares.  The Dividend
Shares shall be subject to the lockup and registration provisions referenced in
Section 3.8 hereof.  For the avoidance of doubt, the 7,061,295 (5.40%) Shares to
be issued to Cenfin at the Effective Time pursuant to Section 3.2 shall also be
subject to the lockup and registration provisions referenced in Section 3.8
hereof.  The parties acknowledge and agree that applicable holding periods, for
purposes of Rule 144 (as applicable) promulgated under the Securities Act, as
well as the Lock-Up provisions set forth in Section 3.8 below, shall commence as
of the Effective Time.
 
Section 2.8     Roomlinx Subsidiary.  Simultaneously with the Merger, Roomlinx
shall transfer all of its business operations and substantially all of its
assets and liabilities (other than assets consisting of contracts for which no
consent to assignment has been obtained) to Roomlinx Sub including, but not
limited to, any obligations under the Debt Restructuring Agreement and the TIG
Settlement Agreement under Sections 4.1(i) and (m), respectively, (it being
understood that the shares of Cardinal Broadband held by Roomlinx shall not be
transferred to Roomlinx Sub, but will be deposited in escrow pursuant to Section
2.11).


Section 2.9     Tax Consequences.  For United States federal income tax
purposes, the Merger is intended to constitute a reorganization within the
meaning of Section 368(a)(1)(C) of the Code.  The parties to this Agreement
hereby adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations.  The parties hereto shall not take a position on any Tax return or
take any action inconsistent with this Section unless otherwise required by a
Governmental Entity or Taxing Authority.  SP and Roomlinx shall not take any
action that could reasonably be expected to cause the Merger to fail to qualify
as a reorganization within the meaning of Section 368(a) of the Code, or fail to
take any action the omission of which could reasonably be expected to cause the
Merger to fail to so qualify.
 
Section 2.10     SP Options.  Following the Effective Time, all options to
purchase SP Common Stock that are outstanding immediately prior to the Effective
Time, each of which is set forth on Schedule 6.5, shall be exchanged for an
identical number of options to purchase shares of Parent Common Stock on the
same terms and conditions. Such options and shares are included in the SP Fully
Diluted Shares and are adjusted pursuant to the Reverse Stock Split and the
Stock Dividend.
 
Section 2.11     Escrow Agreement.  Upon the Effective Time, the parties to this
Agreement hereby agree to deliver to a mutually agreed escrow agent pursuant to
an Escrow Agreement, the form of which is attached hereto as Exhibit K, this
executed Agreement, stock certificates for Cardinal Broadband and Signal Point
Corp., together with all agreements, documents and materials scheduled to the
Escrow Agreement until such time as all consents and approvals are obtained from
the Regulatory Authorities.
 
Section 2.12     Transitional Services Agreement.  Upon the Effective Time, the
parties to this Agreement hereby agree to enter into a Transitional Services
Agreement, the form of which is attached hereto as Exhibit J, for SP to manage
and operate the business of Cardinal Broadband and Signal Point Corp. until all
Regulatory Approvals are obtained.
 
 
 
 


 
- 8 -

--------------------------------------------------------------------------------

 




 
ARTICLE III

TREATMENT OF SECURITIES
 
Section 3.1     Treatment of SP Common Stock.  Subject to the terms and
conditions of this Agreement, at the Effective Time, by virtue of the Merger and
without any further action on the part of the holder thereof, all shares of
common stock, par value $.001 per share, of SP (the “SP Common Stock”), issued
and outstanding immediately prior to the Effective Time, shall be converted into
an aggregate of 115,282,137 shares of common stock, par value $.001 per share,
of the Parent (the “Shares”).  At the Effective Time all shares of SP Common
Stock shall no longer be outstanding and shall automatically be cancelled and
shall cease to exist, and each holder of such shares shall cease to have any
rights with respect thereto, except the right to receive the Shares as provided
herein.  Accordingly, as of immediately following the Effective Time, the
holders of SP Common Stock immediately prior to the Effective Time shall hold
(when taken together with the other SP Fully Diluted Shares (as defined)) Shares
representing in the aggregate of approximately 84.88% of the Fully Diluted
Shares.  Stock certificates representing Shares shall be issued by the Parent at
the Effective Time.  An aggregate of 84.88% of the Fully Diluted Shares to be
issued to the SP Shareholders shall be issued at Closing in the name of SP under
one certificate and distributed to the SP Shareholders when such shares are
either registered with the SEC or an exemption from registration is available
for distribution of such shares; provided that any certificate or certificates
representing the Shares shall be issued with the legend referenced in Section
3.8 below.
 
Section 3.2  Treatment of Roomlinx Common Stock.  Each share of common stock,
par value $.001 per share, of Roomlinx (the “Roomlinx Common Stock”) issued and
outstanding, immediately prior to the Effective Time, but after giving effect to
the Reverse Stock Split and Stock Dividend (the “Existing Shares”), shall remain
outstanding and, by virtue of the Merger and without any action on the party of
the holder thereof, shall represent one Share following the Effective Time.  The
holders of Roomlinx Common Stock and Cenfin (pursuant to the Debt Restructuring
Agreement, the terms of which are attached hereto as Exhibit D) shall own an
aggregate amount of Shares as set forth on Exhibit C Post-Closing Capitalization
so that collectively they will own 14.64% (135,053,762) of the shares issued and
outstanding shares.  Accordingly, immediately following the Effective Time,
Cenfin will own 5.23% (7,061,295 shares) of the issued and outstanding shares,
and the holders of Roomlinx Common Stock immediately prior to the Effective Time
shall hold in the aggregate 9.41% (12,710,330 shares), of the issued and
outstanding shares.   The capitalization of the Surviving Entity following the
Merger is reflected on Exhibit C attached hereto.  The Debt Restructuring
Agreement will provide that any remaining debt to Cenfin, as well as the debt to
TIG under the TIG Settlement Agreement shall be secured solely by the assets of
Roomlinx Sub and solely those assets of SP, which consist of contracts for which
no consent to assignment has been obtained, but otherwise will not be secured by
Parent or any other subsidiaries of the Parent
 
Section 3.3   Treatment of Roomlinx Preferred Stock.  As of the Effective Date,
all outstanding shares of Roomlinx Preferred Stock shares shall continue to be
outstanding until such time as determined by the Roomlinx Board of Directors.
 
Section 3.4     Treatment of Roomlinx Options and Warrants.  All options issued
under the Roomlinx Stock Option Plan to purchase Roomlinx securities that are
outstanding immediately prior to the Effective Time and are exercisable for at
least $.60 per share (the “Pre-Reverse Stock Split”), as well as all Warrants,
each as set forth on Schedule 3.4 to purchase Roomlinx securities that are
outstanding immediately prior to the Effective Time shall, at the Effective Time
by virtue of the Merger and without any further action on the part of the holder
thereof, continue to be exercisable for the same number of Shares at the same
exercise price (subject to adjustment of the exercise price and the number of
Shares as a result of the Reverse Stock Split and Stock Dividend).
 
Section 3.5     No Fractional Shares.  No certificates representing fractional
Shares or book-entry credit of the same shall be issued.  Each holder of SP
Common Stock or Roomlinx Common Stock who receives any portion of the Shares who
would otherwise have been entitled to receive a fraction of a Share shall
receive cash payment from Roomlinx in an amount equal to the fair market value
of the fractional share based on the closing market price of Roomlinx common
stock on the day prior to the Closing Date.
 
 
 




 
- 9 -

--------------------------------------------------------------------------------

 
 
 

 


Section 3.6     Lost, Stolen or Destroyed Stock Certificates.  In the event any
certificate representing shares of SP Common Stock or Roomlinx Common Stock (“
Certificates ”) shall have been lost, stolen or destroyed, upon the making of an
affidavit setting forth that fact by the Person claiming such lost, stolen or
destroyed Certificate(s) and granting indemnity against any Losses from any
claim that may be made against the Parent or the issuer thereof with respect to
such Certificate(s), and such lost instrument bond or other security for the
indemnity as the issuer thereof shall reasonably request, the Parent shall
deliver a stock certificate representing Shares in an amount equal to the number
of Shares to which such holder is entitled with respect to the shares evidenced
by such lost, stolen or destroyed Certificate(s).


Section 3.7     Stock Transfer Books.  Five (5) Business Days prior to the
Closing Date, the stock transfer books of Roomlinx with respect to all shares of
capital stock of Roomlinx shall be closed and no further registration of
transfers of such shares of capital stock shall thereafter be made on the
records of Roomlinx.
 
Section 3.8      Lock-Up/Registration Rights Agreement.  All of the Dividend
Shares issued to Roomlinx Shareholders, pursuant to Section 2.7, as well as the
stock issued to Cenfin LLC, shall be subject to the terms and conditions of a
Lock-Up/Registration Rights Agreement in the form attached hereto as Exhibit
N.  The Shares shall be freely tradable immediately upon the expiration of any
applicable lock-up period pursuant to such agreement.  The Company hereby agrees
that it shall cause the transfer agent to provide that each of the certificates
and/or records evidencing the Dividend Shares and the Shares issued to the
holders of the SP Common Stock pursuant to Section 3.1 shall have the following
legend:
 
“THESE SHARES ARE RESTRICTED BY THE COMPANY AND MAY NOT BE SOLD, SOLD SHORT,
ARBITRAGED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED, OR OTHERWISE
DISPOSED OF WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY UNTIL DECEMBER 31,
2015.  ANY VIOLATION OF THIS LOCK-UP PROVISION WOULD BE IN VIOLATION OF THE
FEDERAL SECURITIES LAWS.”
 
Any Shareholder request to remove the above legend shall be in writing and all
Shareholders will be treated fairly, appropriately and equally by the Board of
Directors and Company counsel.  All shares held by the Shareholders which are
subject to the provisions of this Section 3.8 concerning the lock-up agreement
and registration rights will be included in the same registration statement if
the shares of any one such Shareholder are included in such registration
statement.
 


ARTICLE IV


CLOSING DELIVERABLES


Section 4.1      Roomlinx.  At the Closing, Roomlinx shall deliver to SP the
following documents:


(a)     the Roomlinx Closing Certificate;
 
(b)     the written resignations referred to in Section 8.2(e);
 
(c)     a certificate of good standing of Roomlinx, dated as of a recent date,
from the Secretary of State of the State of Nevada;
 
(d)     a certificate of the Secretary of Roomlinx containing a true and correct
copy of the resolutions duly adopted by the board of directors of Roomlinx,
approving or authorizing this Agreement and the transactions contemplated hereby
on the part of Roomlinx, which shall also certify that such resolutions have not
been rescinded, revoked or modified and remain in full force and effect;
 
(e)     a certificate of the Secretary of Roomlinx setting forth the incumbency
of each Person executing this Agreement or any document required by this
Agreement on behalf of Roomlinx;
 
(f)     [INTENTIONALLY LEFT BLANK]
 
 
 
 
 


 
- 10 -

--------------------------------------------------------------------------------

 


 
 

 
(g)    a statement (the “Statement of Accounts”), certified by the Chief
Financial Officer of Roomlinx, setting forth Roomlinx’s current cash, cash
equivalents, inventory, receivables, and current accounts payable as of the
Closing Date.
 
(h)    [INTENTIONALLY LEFT BLANK]
 
(i)     the executed Debt Restructuring Agreement containing the terms set forth
in Exhibit D attached hereto;
 
(j)      executed employment agreement dated the Closing Date between the
Roomlinx Sub and Michael S. Wasik, substantially in the forms attached hereto as
Exhibits E;
 
(k)     all books, records, general ledgers, general journals, stock transfer
ledgers, minutes of stockholder and director meetings, corporate seals and
original Contracts and lease agreements; and
 
(l)      stock certificate(s) and separate stock powers representing all of the
issued and outstanding capital stock of Cardinal Broadband to be delivered to
the Escrow Agreement, pursuant to the terms and conditions of the Escrow
Agreement, the form of which is attached hereto as  Exhibit K.
 
(m)    a fully executed Settlement and Mutual General Release Agreement, by and
among PC Specialists, Inc. (d/b/a Technology Integration Group), and the
Roomlinx Sub (the “TIG Settlement Agreement”), substantially in the form
attached hereto as  Exhibit L.
 
 (n)         an executed instrument reflecting the assumption of the DePalo
Consulting Agreement as described in Section 8.3(f).
 
Section 4.2       SP.  At the Closing, SP shall deliver to Roomlinx the
following documents:


(a)      the SP Closing Certificate;
 
(b)     a certificate of good standing of SP, dated as of a recent date, from
the Secretary of State of the State of Delaware;
 
(c)     a certificate of the Secretary of SP containing a true and correct copy
of the resolutions duly adopted by the board of directors of SP, approving or
authorizing this Agreement and the transactions contemplated hereby on the part
of SP, which shall also certify that such resolutions have not been rescinded,
revoked or modified and remain in full force and effect;
 
(d)     a certificate of the Secretary of SP setting forth the incumbency of
each Person executing this Agreement or any document required by this Agreement
on behalf of SP;
 
(e)     executed employment agreements between SP, Aaron Dobrinsky, Chris
Broderick and Andrew Bressman, substantially in the forms attached hereto
as  Exhibits G, H and M, respectively;
 
(f)       executed consulting agreements between SP and SAB Management LLC and
Robert DePalo, Sr. in the forms attached hereto as Exhibits I and F,
respectively; and
 
(g)    stock certificate(s) and separate stock powers representing all of the
issued and outstanding capital stock of Signal Point Corp.
 
Section 4.3      Roomlinx & SP. At the Closing, Roomlinx and SP shall execute
and deliver the following documents:
 
 
 
 


 
- 11 -

--------------------------------------------------------------------------------

 


 
 

 
(a)         this Agreement and Plan of Merger;

(b)         the Transitional Services Agreement; and
 
(c)         the Escrow Agreement; and


(d)         the Lock-Up/Registration Rights Agreement.


ARTICLE V


REPRESENTATIONS AND WARRANTIES RELATING TO ROOMLINX


Except as disclosed in (a) the SEC Reports filed by Roomlinx prior to the date
hereof or (b) the sections of the Disclosure Schedules that specifically relates
to such Section, or is reasonably apparent on its face that relates to a Section
or a portion of a Section, of Article V below, Roomlinx hereby represents and
warrants to SP as follows:


Section 5.1      Organization; Good Standing.  Roomlinx (a) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted; and (b) is duly qualified and in good standing to do
business as a foreign corporation in each jurisdiction in which the conduct or
nature of its business or the ownership, leasing or holding of its properties
makes such qualification or good standing necessary, except where the failure to
be so qualification could not reasonably be expected to have a Material Adverse
Effect with respect to Roomlinx.  The copies of organizational documents of
Roomlinx, each as amended to date and made available to SP’s counsel prior to
the date of this Agreement, are true, correct and complete.


Section 5.2      Authorization; Enforceability; Board Action.
 
(a)     Roomlinx has the corporate power and authority to execute and deliver
this Agreement and to consummate and perform its obligations hereunder.  The
execution and delivery of this Agreement, the performance by Roomlinx of its
obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by Roomlinx’s board of directors and no other
corporate proceedings on the part of Roomlinx are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby, other than with
respect to completion of the Merger, the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware.
 
(b)    This Agreement has been duly executed and delivered by Roomlinx and,
assuming the due authorization, execution and delivery of this Agreement by SP,
constitutes a legal, valid and binding obligation of Roomlinx, enforceable
against Roomlinx in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
(c)     Roomlinx’s board of directors has (i) determined that this Agreement and
the transactions contemplated hereby, including the Merger, are advisable and in
the best interests of, the stockholders of Roomlinx (the “Roomlinx
Stockholders”), and (ii) approved this Agreement and the transactions
contemplated hereby.
 
Section 5.3     Consents.  Except as set forth in Schedule 5.3, except for the
Required Governmental Consents and except for any such Consent or Filing (as
such terms are defined below) the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect with respect to
Roomlinx, no consent, approval, license, permit, order or authorization (each, a
“Consent”) of, or registration, declaration, notice or filing (each, a “ Filing
”) with any Governmental Entity or other Person is required for or in connection
with the execution and delivery of this Agreement by Roomlinx and the
consummation by Roomlinx of the transactions contemplated hereby.  Schedule 5.3
shall list any and all Required Governmental Consents required for Roomlinx to
perform its obligations under this Agreement and transaction. Notwithstanding
the foregoing, the parties acknowledge Roomlinx’s receipt of a Waiver and
Consent Agreement by and between Roomlinx and Hyatt Corporation dated March 11,
2014 in which Hyatt Corporation provided its consent to and approval of the
terms of a “Merger Transaction”, as such term is defined therein, and that
Roomlinx makes no representation or warranty regarding the validity of such
approval and consent or its applicability to the transaction contemplated by
this Agreement.
 
 
 
 

 
 
- 12 -

--------------------------------------------------------------------------------

 


 
 
 

 
Section 5.4     No Conflict.  The execution, delivery and performance of this
Agreement by Roomlinx does not, and the consummation by Roomlinx of the
transactions contemplated hereby will not: (a) conflict with or violate any
provision of the organizational documents of Roomlinx, (b) assuming all Consents
and Filings included in the exceptions to Section 5.3 have been obtained and are
effective, conflict with or violate in any material respect any Applicable Law
or permit, license or authorization issued by any Governmental Entity necessary
for the conduct of its business (each, a “ Permit ”), (c) violate, or conflict
with, or result in a breach of any provision of, or require any consent, waiver
or approval, or result in a default or give rise to any right of termination,
cancellation, modification or acceleration (or an event that, with the giving of
notice, the passage of time or otherwise, would constitute a default or give
rise to any such right) under any of the terms, conditions or provisions of any
note, bond, indenture, mortgage, lease or other agreement or instrument to which
Roomlinx is a party or by which Roomlinx or any of its properties or assets may
be bound, or (d) result in the imposition or creation of any Encumbrances on any
of the property or assets held or leased by Roomlinx; except, in case of clauses
(b) and (c), as have not had and would not reasonably be expected to have a
Material Adverse Effect with respect to Roomlinx.
 
Section 5.5      Capitalization .  The authorized equity interests of Roomlinx
consists of (a) 400,000,000 shares of Roomlinx Common Stock, of which 6,429,413
shares were issued and outstanding, prior to a reverse split on a one for sixty
(60) basis prior to the Effective Time, so that there were then 107,156 shares
issued and outstanding prior to the Closing Date, and (b) 5,000,000 shares of
Preferred Stock, par value, $0.20 per share of Roomlinx (“ Roomlinx Preferred
Stock ”), of which 720,000 shares have been designated as Class A Preferred
Stock and 720,000 shares are issued and outstanding, all of which shall be
cancelled as of the Closing Date.  All of the issued and outstanding shares of
Roomlinx capital stock (i) are duly authorized, validly issued, fully paid and
nonassessable, (ii) have not been issued in violation of the preemptive or other
rights of any Person, and (iii) have been issued in compliance with applicable
federal, state and foreign securities laws.  Except as set forth in the SEC
Reports (defined below), as of the date of this Agreement, there are no
outstanding (x) Rights with respect to Roomlinx, (y) voting trusts, stockholder
agreements, proxies or other agreements or understandings with respect to the
voting, transfer or registration of any of the capital stock of Roomlinx, (z)
obligations, commitments or arrangements, contingent or otherwise, of Roomlinx
to purchase, redeem or otherwise acquire any securities of Roomlinx other than
pursuant to any benefit plan or upon the termination of employment of an
employee and other than such as could not reasonably be expected to have a
Material Adverse Effect with respect to Roomlinx.
 
Section 5.6      SEC Reports; Financial Statements.


(a)     Since December 31, 2011 through the date of this Agreement, Roomlinx has
filed or furnished all forms, reports, statements, certifications and other
documents required to be filed or furnished by it with or to the SEC
(collectively, “ SEC Reports ”), all of which have complied, as to form, as of
their respective filing dates, or if amended, as of the date of the last such
amendment, in all material respects with all applicable requirements of the
Securities Act and the Exchange Act and, in each case, the rules and regulations
of the SEC promulgated thereunder.  None of the SEC Reports, at the time filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


(b)     The audited and unaudited consolidated financial statements (including
the related notes thereto) of Roomlinx included in the SEC Reports filed since
December 31, 2011 through the date of this Agreement, as amended or supplemented
prior to the date of this Agreement, have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis for the periods involved (except
as may be indicated therein or in the notes thereto) and fairly present in all
material respects the consolidated financial position of Roomlinx as of their
respective dates, and the related consolidated income, stockholders’ equity and
consolidated cash flows for the periods presented therein (subject, in the case
of unaudited statements, to normal and recurring year-end adjustments and other
adjustments described therein, including the notes thereto).
 
Section 5.7      Absence of Undisclosed Material Liabilities.  Roomlinx has no
material Liabilities of any nature required to be recorded or reflected on a
balance sheet under GAAP that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to
Roomlinx, other than such Liabilities (i) as and to the extent reflected or
reserved against on the most recent consolidated balance sheet of Roomlinx or in
the notes thereto included in, or otherwise disclosed in, the SEC Reports filed
prior to the date hereof, (ii) incurred in the ordinary course of business
consistent with past practice since the date of such balance sheet or (iii) with
respect to or arising from transactions contemplated hereby.
 
 
 
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
 

 


Section 5.8     Absence of Certain Changes.  Since December 31, 2013, Roomlinx
has conducted its business only in the ordinary course of business consistent
with past practice and, except for actions taken in connection with the
transactions contemplated by this Agreement: (a) there has not been a Material
Adverse Effect with respect to Roomlinx; and (b) Roomlinx has not taken or had
occur any of the actions or events described in Section 7.1.


Section 5.9    Compliance with Laws.  Roomlinx is in compliance in all material
respects with all Applicable Laws and the terms of the Permits relating to
Roomlinx’s business.


Section 5.10    Related Party Transactions.  Except (a) for this Agreement and
the exhibits attached hereto, (b) the Merger and (c) as otherwise disclosed in
the SEC Reports, there are no material transactions, or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed transactions, or series of related transactions, between
Roomlinx and Roomlinx’s Affiliates that would be required to be disclosed under
Item 404 of Regulation S-K promulgated under the Securities Act.
 
 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES RELATING TO SP
 
Except as disclosed in the sections of the Disclosure Schedules that
specifically relates to such Section, is reasonably apparent on its face that
relates to a Section or a portion of a Section, of Article VI  below, SP hereby
represents and warrants to Roomlinx as follows:
 
Section 6.1      Organization.  SP (a) is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to own, lease or otherwise hold its
properties and assets and to carry on its business as presently conducted; and
(b) is duly qualified and in good standing to do business as a foreign
corporation in each jurisdiction in which the conduct or nature of its business
or the ownership, leasing or holding of its properties makes such qualification
or good standing necessary, except where the failure to be so qualification
could not reasonably be expected to have a Material Adverse Effect with respect
to SP.  The copies of organizational documents of SP, each as amended to date
and made available to Roomlinx’s counsel prior to the date of this Agreement,
are true, correct and complete.
 
Section 6.2      Authorization; Enforceability; Board Action.
 
(a)     SP has the corporate power and authority to execute and deliver this
Agreement and subject to receipt of the requisite SP stockholder vote to
consummate and perform its obligations hereunder.  The execution and delivery of
this Agreement, the performance by SP of its obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by SP’s board of directors and no other corporate proceedings on the part of SP
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby, other than with respect to completion of the Merger, the
adoption of this Agreement by the Requisite SP Stockholder Vote prior to the
consummation of the Merger and the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware.
 
(b)     This Agreement has been duly executed and delivered by SP and, assuming
the due authorization, execution and delivery of this Agreement by SP,
constitutes a legal, valid and binding obligation of SP, enforceable against SP
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
 
(c)     SP’s board of directors has (i) determined that this Agreement and the
transactions contemplated hereby, including the Merger, are advisable and in the
best interests of, the stockholders and debtholders of SP, (ii) approved this
Agreement and the transactions contemplated hereby, and (iii) directed that this
Agreement be submitted to the SP Stockholders for their consideration and
resolved to recommend the approval and adoption of this Agreement and the
transactions contemplated hereby, including the Merger, by the SP Stockholders.
 
 
 

 
 
- 14 -

--------------------------------------------------------------------------------

 


 
 

 
Section 6.3      Consents.  Except as set forth in Schedule 6.3 and except for
the Required Governmental Consents, no Consent of, or Filing with, any
Governmental Entity or other Person is required for or in connection with the
execution and delivery of this Agreement by SP and the consummation by SP of the
transactions contemplated hereby.
 
Section 6.4      No Conflict.  The execution, delivery and performance of this
Agreement by SP does not, and the consummation by SP of the transactions
contemplated hereby will not: (a) conflict with or violate any provision of the
organizational documents of SP, (b) assuming all Consents and Filings included
in the exceptions to Section 6.3 have been obtained and are effective, conflict
with or violate in any material respect any Applicable Law or permit, license or
authorization issued by any Governmental Entity necessary for the conduct of
SP’s business, (c) violate, or conflict with, or result in a breach of any
provision of, or require any consent, waiver or approval, or result in a default
or give rise to any right of termination, cancellation, modification or
acceleration (or an event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any note, bond, indenture,
mortgage, lease or other agreement or instrument to which SP is a party or by
which SP or any of its properties or assets may be bound, or (d) result in the
imposition or creation of any Encumbrances on any of the property or assets held
or leased by SP; except, in case of clause (c), as have not had and would not
reasonably be expected to have a Material Adverse Effect with respect to SP.
 
Section 6.5     Capitalization.  As of the date hereof, the authorized equity
interests of SP consists of (a) 150,000,000 shares of SP Common Stock, of which
115,282,137 shares were issued and outstanding as of March 20, 2015, and (b)
10,000,000 shares of SP Preferred Stock, of which 1,000 shares designated as
“Series A Preferred Stock” are issued and outstanding and 10 shares designated
as “Series B Preferred Stock” are issued and outstanding.  All of the issued and
outstanding shares of SP capital stock (i) are duly authorized, validly issued,
fully paid and nonassessable, (ii) have not been issued in violation of the
preemptive or other rights of any Person, and (iii) have been issued in
compliance with applicable federal, state and foreign securities
laws.   Schedule 6.5  sets forth, as of the date of this Agreement, all
outstanding (x) Rights with respect to SP, (y) voting trusts, stockholder
agreements, proxies or other agreements or understandings with respect to the
voting, transfer or registration of any of the capital stock of SP, and (z)
obligations, commitments or arrangements, contingent or otherwise, of SP to
purchase, redeem or otherwise acquire any securities of SP other than pursuant
to any benefit plan or upon the termination of employment of an employee.
 
Section 6.6      Subsidiaries.  Except as set forth in Schedule 6.6, as of the
date hereof, and subject to the Regulatory Approvals, SP has no Subsidiaries and
does not have any investment or hold any interest in any Person.


Section 6.7      Financial Statements.


(a)     Schedule 6.7 contains true, correct and complete copies of the following
financial statements (collectively, the “ SP Financial Statements ”): audited
balance sheets of SP as of the fiscal years ended December 31, 2012 and December
31, 2013 and audited statements of income and cash flows for the fiscal years
then ended, copies of which are attached hereto.


(b)     The SP Financial Statements are consistent in all material respects with
the books and records of SP and fairly present in all material respects, in
conformity with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto), the financial position of SP as of the dates thereof and
its results of operations and cash flows for the periods then ended.  Except as
set forth in  Schedule 6.7(b) , SP has not entered into any transaction
involving the factoring of receivables, synthetic leases, off balance sheet
research and development arrangements or the use of special purpose entities for
any off balance sheet activity.  SP’s revenue recognition policies and the
application of those policies comply with applicable standards under GAAP
applied on a consistent basis.
 
Section 6.8          Absence of Undisclosed Material Liabilities.  Except as set
forth in Schedule 6.8 and except for Liabilities (a) incurred in the ordinary
course of business subsequent to the balance sheet included in SP’s audited
financial statements for the year ended December 31, 2013; (b) reflected,
accrued or reserved against on the face of the balance sheet included in SP’s
audited financial statements for the year ended December 31, 2013; (c) arising
under Contracts (other than accrued Liabilities arising thereunder and other
than arising as a result of a default or breach thereof) since the date of the
balance sheet included in SP’s audited financial statements for the year ended
December 31, 2013; or (d) of a type that would not be required to be reflected
in the financial statements of SP as of the date of the balance sheet included
in SP’s audited financial statements for the year ended December 31, 2013, SP
has no material Liability.  The reserves reflected in the SP Financial
Statements are adequate, appropriate and reasonable and have been calculated in
a consistent manner.
 
 
 
 


 
- 15 -

--------------------------------------------------------------------------------

 
 
 

 


Section 6.9          Absence of Certain Changes.  Since December 31, 2013, SP
has conducted its business only in the ordinary course of business consistent
with past practice and, except for actions taken in connection with the
transactions contemplated by this Agreement and as set forth in  Schedule 6.9 :
(a) there has not been a Material Adverse Effect with respect to SP; and (b) SP
has not taken or had occur any of the actions or events described in Section
7.1.


Section 6.10         Litigation.  Except as set forth on Schedule 6.10, there is
no material litigation, claim, action, suit, proceeding, arbitration, mediation
or investigation of a Governmental Entity pending or, to SP’s Knowledge,
threatened against or relating to SP or any properties or assets of SP.


Section 6.11         Communications Laws.


(a)          Except as disclosed on Schedule 6.11(a), since  December 31, 2013,
the operation of SP and its business complies and has complied in all material
respects with the Communications Act of 1934, as amended, the rules, orders,
regulations and other applicable requirements of the Federal Communications
Commission (“ FCC ”), and the applicable state statutes governing the
communications industry, the rules, orders, regulations and other applicable
requirements of any state public service commission, public utilities commission
or similar state agency responsible for regulating the communications industry
within a particular state and with jurisdiction over any of the services offered
by SP (“ State PUCs ”) (collectively, the “ Communications Laws ”).   SP is in
compliance with the Communications Assistance for Law Enforcement Act of 1994
and all rules and regulations promulgated thereunder.
 
(b)         Schedule 6.11(b) lists all of the material communications licenses,
certificates, permits, approvals, orders, consents, permissions and other
authorizations used or necessary to operate SP’s business, including all
licenses or authorizations issued by the FCC and all certificates of public
convenience and necessity or similar instruments issued by any State PUC (“
Communications Authorizations ”).  Each Communications Authorization is in full
force and effect and has not been revoked, reversed, stayed, set aside, annulled
or suspended and is not subject to any conditions or requirements that are not
generally imposed by the FCC or applicable State PUC upon holders of such
Communications Authorizations.  The Communications Authorizations are the only
material licenses, certificates, permits, authorizations, consents or approvals
required from the FCC or any applicable State PUC to operate SP’s business.
 
(c)          SP, as of December 31, 2014, has submitted all material reports and
paid all license, regulatory or other fees and charges which they have
calculated in good faith as due to the FCC, any State PUC or any fund
established by the FCC or any State PUC (including the Universal Service
Administrative Company (“ USAC ”) and any similar state universal service funds)
pursuant to the Communications Laws.  SP does not currently owe any material
contributions to USAC, except as set forth as a current Liability in SP’s
unaudited financial statements for the year ended December 31, 2014 and except
as disclosed on  Schedule 6.11(c) .  There is no inquiry, claim, action or
demand pending or, to SP’s Knowledge, threatened before the FCC which questions
the amounts paid by SP pursuant to the Communications Laws.
 
(d)             Except for the Required Governmental Consents, and the execution
of the Transitional Services Agreement, the execution, delivery and performance
of this Agreement will not: (i) violate or conflict with the Communications
Laws; (ii) require the prior consent or authorization of, or notice to, the FCC
or any State PUC; or (iii) result in or cause a forfeiture, suspension,
termination, revocation, impairment, adverse modification or non-renewal of any
of the Communications Authorizations.
 
Section 6.12         Compliance with Laws.  Except as set forth on Schedule
6.12, SP is in compliance in all material respects with all Applicable Laws and
the terms of each permit, license or authorization issued by any Governmental
Entity necessary for the conduct of its business.
 
Section 6.13         Contracts.


(a)         Except as set forth on Schedule 6.13(a) (each Contract set forth on
Schedule 6.13(a) shall be referred to as an “SP Material Contract ”), or as
previously disclosed in writing by SP to CEO of Roomlinx prior to the date
hereof, SP is not a party or subject to:
 
 
 
 

 
 
- 16 -

--------------------------------------------------------------------------------

 


 

 


(i)            any Contract pursuant to which SP received revenue in any month
ended during the twelve (12)-month period ended October 31, 2014, or reasonably
expects to receive revenue in any month ending during the twelve (12)-month
period ending October 31, 2015 that would result in the customer being one of
SP’s top ten customers by revenue.
 
(ii)           any real property lease;
 
(iii)          a Contract for the purchase, license (as licensee) or lease (as
lessee) by SP of services, materials, products, personal property, supplies,
Intellectual Property Rights or other assets from any supplier or vendor or for
the furnishing of services to SP reasonably expected to involve total payments
by SP in any consecutive twelve (12)-month period ending after the date
hereof.   For the purpose of this Schedule 6.13(a)(iii), SP’s top ten purchase
agreements shall be identified and produced for review;
 
(iv)          a mortgage, indenture, security agreement, guaranty, pledge or
other Contract relating to the borrowing of money or extension of credit (other
than accounts receivable or accounts payable in the ordinary course of
business);
 
(v)           an employment, change of control, retention, severance or material
consulting agreement;
 
(vi)          a joint venture, partnership or limited liability company
agreement with third parties;
 
(vii)         a non-competition agreement or any other Contract which purports
to limit in any material respect (i) the manner in which, or the localities in
which, the business of SP may be conducted or (ii) the ability of SP to provide
any type of service or product presently provided by SP;
 
(viii)         a Contract containing any exclusivity clause,
most-favored-nations clause, benchmarking clause or marked-to-market pricing
provision;
 
(ix)           a Contract or offer to acquire all or a substantial portion of
the capital stock, business, property or assets of any other Person;
 
(x)            any Contracts providing for the indemnification by SP of any
Person other than customary indemnifications of any agreements entered into in
the ordinary course of business;
 
(xi)           any Contract providing for licensing or royalties; or
 
(xii)          any other material Contract not in the ordinary course of
business of SP.
 
(b)           (i) Each SP Material Contract is valid and binding on SP and, to
SP’s Knowledge, each other party thereto and is in full force and effect, and
(ii) SP has performed and complied with, in all material respects, all
obligations required to be performed or complied with by it under each SP
Material Contract.  There is no material default under any SP Material Contract
by SP or, to SP’s Knowledge, by any other party, and no event has occurred that
with the lapse of time or the giving of notice or both would constitute a
material default thereunder by SP, or to SP’s Knowledge, by any other party.


Section 6.14         Intellectual Property.  SP owns, or validly licenses or
otherwise has the right to use the material Intellectual Property Rights
relating to SP’s business as operated as of the date of this Agreement (the “SP
Intellectual Property”).  Except as disclosed on  Schedule 6.14 , SP has not
received any written claim of invalidity or conflicting ownership rights with
respect to any SP Intellectual Property from a third party and no such SP
Intellectual Property is the subject of any pending or, to SP’s Knowledge,
threatened action, suit, claim, investigation, arbitration, interference,
opposition or other proceeding.  SP has not received any written notice from any
Person that the use of any SP Intellectual Property by SP or any licensee is
infringing or has infringed any domestic or foreign registered patent,
trademark, service mark, trade name, or copyright or design right, or that SP or
any licensee has misappropriated or disclosed any trade secret, confidential
information or know-how.
 
 
 
 

 
 
- 17 -

--------------------------------------------------------------------------------

 
 

 


Section 6.15         Employee Benefits.
 
(a)           Schedule 6.15(a) sets forth the following:


(i)            a list of all employees of SP (collectively, the “SP Employees”)
setting forth the name, position held, start date and the compensation
arrangements whether such employee is compensated based on salary or commission
(including with respect to each employee the amount of any potential severance
obligation;
 
(ii)           a list of each written employment agreement, consulting agreement
and similar agreement with any SP Employee (collectively, the “ SP Employment
Agreements ”);
 
(iii)           a list of each “employee benefit plan” as such term is defined
in ERISA Section 3(3) that is covered by ERISA and that is maintained for the
benefit of any SP Employee  (collectively, the “SP Plans”); and
 
(iv)           a list of each written plan or arrangement (excluding the SP
Employment Agreements) and the Option Agreements not subject to ERISA maintained
for the benefit of any SP Employee which provides for retirement benefits,
termination bonuses, severance payments or benefits, deferred compensation,
bonuses, stock options, employee insurance coverage or any similar compensation
or welfare benefit plan (collectively, the “SP Employee Benefit Programs”).
 
(b)           Each SP Employment Agreement, SP Plan and SP Employee Benefit
Program is maintained and administered in compliance in all material respects
with the terms of such SP Employment Agreement, SP Plan and SP Employee Benefit
Program and all laws applicable thereto, and SP has not received any notice from
any  Governmental Entity  concerning such compliance.


(c)           Except as set forth on Schedule 6.15(c), no “reportable event” (as
such term is used in ERISA Section 4043), “prohibited transaction” (as such term
is used in ERISA Section 406 or Code Section 4975) or “accumulated funded
deficiency” (as such term is used in Code Section 412 or 4971) has occurred with
respect to any SP Plan during the past three (3) years that would, individually
or in the aggregate, result in any material Liability.  All individuals
participating in (or eligible to participate in) any SP Plan have been properly
classified as employees of SP.


(d)           Except as set forth on Schedule 6.15(d), no litigation or
administrative or other proceedings involving an SP Employment Agreement, SP
Plan or SP Employee Benefit Program have occurred or, to SP’s Knowledge, have
been threatened in writing.


(e)           Each SP Plan that is intended to be qualified under Code Section
401(a) has received a favorable determination letter issued by the IRS or has
pending, or will have not less than thirty (30) days remaining after the Closing
Date in which to file, an application for such determination from the IRS.  All
payments due from SP with respect to any SP Employment Agreement, SP Plan or SP
Employee Benefit Program have been made or have been properly accrued as
Liabilities of SP in accordance with the terms of such SP Employment Agreement,
SP Plan, SP Employee Benefit Program and applicable law.


(f)           Except as described on Schedule 6.15(f), SP and its “ERISA
affiliates” do not and have never sponsored, maintained, contributed to, or been
obligated under ERISA or otherwise to contribute to (i) a “defined benefit plan”
(as defined in ERISA Section 3(35) and Code Section 414(j), (ii) a
“multi-employer plan” (as defined in ERISA Section 3(37) and 4001(a)(3)), (iii)
a “multiple employer plan” (meaning a plan sponsored by more than one employer
within the meaning of ERISA Sections 4063 or 4064 or Code Section 413(c)), or
(iv) any arrangement providing welfare benefits to any person beyond his or her
retirement or other termination of service other than coverage mandated by Part
6 of Title 1 of ERISA or Code Section 4980B or similar state law.


(g)           Except as set forth in Schedule 6.15(g), the consummation of the
transactions contemplated by this Agreement (alone or together with any other
event) will not (i) entitle any Person to any material benefit under any SP
Employment Agreement, SP Plan or SP Employer Benefit Program or (ii) accelerate
the time of payment or vesting or increase the amount of any compensation or
other benefit due to any person under any SP Employment Agreement, SP Plan or SP
Employee Benefit Program.
 
 
 

 
 
- 18 -

--------------------------------------------------------------------------------

 


 
 

 
Section 6.16         Taxes.  Except as set forth on Schedule 6.16:


(a)           (i) All Tax returns and reports required to be filed with the IRS
or any federal, state, local or foreign taxing or regulatory authority (together
with the IRS and including the Universal Service Access Commission, the FCC and
other regulatory bodies, a “ Taxing Authority ”) with respect to any period
ending on or before the Closing Date by or on behalf of SP (individually, a “
Return ”, collectively, the “ Returns ”) have, to the extent required to be
filed on or before the date of this Agreement, been or will be filed when due in
accordance with all Applicable Laws and taking into account all extensions of
due dates; (ii) all material Taxes shown as due and payable on the Returns that
have been filed, and all other Taxes due and payable, whether or not reflected
on a Return, have been timely paid to the appropriate Taxing Authority, and all
of such Returns are true and complete in all material respects and all such
payments are in the proper amounts; (iii) no material deficiencies for any Taxes
have been proposed or assessed in writing against or with respect to SP; and
(iv) there are no liens for Taxes upon SP’s assets except statutory liens for
current Taxes not yet due and payable.
 
(b)           SP has not agreed to any extension or waiver of the statute of
limitations period applicable to any Return or agreed to any extension of time
with respect to a Tax assessment or deficiency which period (after giving effect
to such extension or waiver) has not yet expired.
 
(c)           SP is not now and has never been a party to any Tax allocation,
Tax indemnity or Tax sharing agreement, and SP has not assumed the Tax liability
of any other Person under any contract.
 
(d)           SP has timely withheld and paid all material Taxes required to
have been withheld and paid by SP, including payroll, sales, use and excise
Taxes.
 
(e)           There are no audits, administrative proceedings, or court
proceedings currently pending or, to SP’s Knowledge, threatened with respect to
SP in respect of any Tax.
 
(f)           SP (i) is not now and has never been a member of an affiliated
group of corporations within the meaning of Code Section 1504 or a member of an
affiliated, combined, consolidated, unitary or similar group under any similar
provision of law; and (ii) does not have any Liability for Taxes of any Person
(other than SP) under Treasury Regulation Section 1.1502-6 (or any similar
provision of foreign, state or local law), as a transferee or successor, by
contract or otherwise.
 
(g)           SP has provided true, correct and complete copies of all Returns
filed by or with respect to SP for all taxable periods ending on or after
December 31, 2011.  Except as set forth on  Schedule 6.16(g) , SP did not have
any net operating loss, net capital loss, unused investment or other credit,
unused foreign tax credit or excess charitable contribution allocable to SP as
of December 31, 2013.
 
(h)           SP has not made any payments, or is or will be obligated to make
any payments due to the transactions contemplated hereby, that would result in
an “excess parachute payment” within the meaning of Code Section 280G.
 
(i)            SP has not engaged in any “listed transaction” for purposes of
Treasury Regulation Sections 1.6011-4(b)(2) or 301.6111-2(b)(2) or any analogous
provision of state or local law.
 
(j)           SP is, and for all periods prior to the date of this Agreement,
has been a corporation for income Tax purposes.
 
(k)          No Transfer Taxes are payable or will become payable in connection
with the consummation of the transactions contemplated by this Agreement.
 
Section 6.17     Environmental Matters.  No Hazardous Material has been
generated, transported, used, handled, processed, disposed, stored or treated by
SP on any real property owned, leased or operated by SP except in material
compliance with Environmental Laws.  To SP’s Knowledge, no Hazardous Material
has been spilled, released, discharged, disposed, or transported from any real
property owned, leased or operated by SP except in material compliance with
Environmental Laws.  To SP’s Knowledge, SP is in compliance in all material
respects with all applicable Environmental Laws.
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
 
 
Section 6.18     Real Property.
 
(a)     Schedule 6.18(a)(i) sets forth a true and complete list of all real
property owned, leased or operated by SP (collectively, the “ SP Real Property
”).  The SP Real Property constitutes all real property and improvements leased,
subleased or otherwise occupied or used by SP or necessary for the operation of
SP’s business.  With respect to each parcel of SP Real Property, except as set
forth in  Schedule 6.18(a)(ii) : (i) the applicable lease is legal, valid,
binding, enforceable and in full force and effect against SP; (ii) SP is not in
material breach or violation of, or default under, any applicable lease, and no
event has occurred, is pending or, to SP’s Knowledge, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
material breach or default by SP under the applicable lease; and (iii) the
applicable lease does not require any consent, approval, permit or authorization
of, or notice to, any Person in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
 
(b)     SP is in material compliance with its obligations with respect to the SP
Real Property.  SP has not received any notices of material violations of any
applicable zoning, subdivision or building regulation, ordinance or other
Applicable Law relating to the SP Real Property.  To SP’s Knowledge: (i) the SP
Real Property is in material compliance with all applicable zoning, subdivision
or building regulations, ordinances or other Applicable Laws relating to the
Real Property; and (ii) no SP Real Property is subject to, or affected by, any
material special assessment for public improvements, whether or not presently an
Encumbrance upon such SP Real Property.  Except as set forth on  Schedule
6.18(b) , the transactions contemplated by this Agreement will not require any
Consent or Permit of any Governmental Entity or third party with respect to any
SP Real Property.
 
                Section 6.19     Labor Matters.  As of the date hereof, SP
employs approximately forty-five (45) full-time and part-time
employees.   Schedule 6.19 sets forth a list of all SP Employees.  SP has not
misclassified any individual providing service to SP as an independent
contractor.  SP is not delinquent in payments to any of employees of SP for any
wages, salaries, commissions, bonuses or other direct compensation for any
services performed for SP or amounts required to be reimbursed to such
Persons.  SP is in compliance in all material respects with all applicable laws
and regulations respecting labor, employment, fair employment practices, terms
and conditions of employment, occupational safety and health, and wages and
hours, including laws regarding the proper classification of employees and
independent contractors.  There are no charges of employment discrimination or
unfair labor practices or strikes, slowdowns, or stoppages of work, existing,
pending or, to SP’s Knowledge, threatened against or involving SP.  SP is not a
party to any collective bargaining agreement with any labor organization or
other representative of any SP Employees, nor is any such agreement presently
being negotiated.  There is not presently (nor has there ever been) any petition
filed by any labor organization to represent the SP Employees.  SP is in
compliance in all material respects with the requirements of the Immigration
Reform Control Act of 1986.  To SP’s Knowledge, no member of SP’s senior
management intends to voluntarily terminate such member’s employment with
SP.  SP has not ever implemented any “plant closing” or “mass layoff” of
employees as those terms are defined in the WARN Act or under any similar state
or local law or regulation, and no layoffs that could implicate any such laws or
regulations are currently contemplated.
 
Section 6.20     Insurance.  Schedule 6.20 contains an accurate listing of the
insurance policies currently maintained include general commercial, general
liability, product liability, errors and omissions, professional liability,
specified director’s and officer’s liability, workers compensation and
employee’s liability, fire and casualty and other insurance policies, all of
which are in full force and effect.  All premiums due and payable with respect
to the insurance policies maintained by SP have been paid to date.  Schedule
6.20 sets forth (a) a list of claims made against SP under any insurance
policies in the three (3)-year period ending on December 31, 2014 and (b) a
summary description of each claim made against SP under any insurance policy
since January 1, 2012.  There are currently no claims pending against SP under
any insurance policies currently maintained by SP.  To SP’s Knowledge, there is
no threatened termination of any such policies or arrangements.
 
Section 6.21     Sufficiency of Assets; No Encumbrances; Title.  SP has good and
marketable title to, or a valid and binding leasehold interest in, the material
personal property pertaining to its business, except for properties or assets
sold or otherwise disposed of in the ordinary course of business since December
31, 2013, free and clear of all defects, liens, charges and other Encumbrances,
except (a) as set forth on Schedule 6.21; (b) liens for Taxes, assessments and
other governmental charges not yet due and payable or, if due, (i) not
delinquent or (ii) being contested in good faith by appropriate proceedings; (c)
mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
liens arising or incurred in the ordinary course of business if the underlying
obligations are not past due; and (d) liens or title retention arrangements
arising under original purchase price conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business.
 
 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
 
 
Section 6.22     Related Party Transactions.  Except as set forth in Schedule
6.22, there are no loans, leases or other agreements or transactions between SP,
on the one hand, and any stockholder, director or employee of SP, or any owner,
director or employee of any stockholder or any member of any of such
individuals’ immediate family, or any Person controlled by any of such Persons,
on the other hand.  Except as set forth in  Schedule 6.22 , no stockholder,
director or officer of SP or, to SP’s Knowledge, any of their respective spouses
or family members (i) owns directly or indirectly, on an individual or joint
basis, any interest in, or serves as an officer or director or in another
similar capacity of, any competitor, customer, distributor or supplier of SP, or
any organization that has a material contract or arrangement with SP or (ii)
owns directly, on an individual or joint basis, or has any interest in any
tangible or intangible property that SP uses or has used in the conduct of its
business, other than any ownership interest in SP.
 
                Section 6.23     Brokers.  Neither SP nor any of its members,
managers, officers, employees or Affiliates has employed any investment banker,
broker or finder or incurred any Liability for any investment banking fees,
brokerage fees, commissions or finders’ fees or any other similar fees or
commissions in connection with the transactions contemplated by this Agreement
for which SP or any Affiliate thereof has or could have any Liability (other
than any Liability incurred by the SP for which neither SP nor any of its
Affiliates shall have any responsibility).
 
Section 6.24     Required Vote of SP Stockholders.  The only vote of the holders
of outstanding securities of SP required by the certificate of incorporation or
bylaws of SP, by Law or otherwise to complete the Merger is the affirmative vote
of the Shareholders of the Series B Preferred Stock.  The vote required by the
previous sentence is referred to together as the “ Requisite SP Stockholder Vote
.”
 
 
ARTICLE VII
 
COVENANTS
 
                Section 7.1     Conduct of Business.  Except as contemplated by
this Agreement or, with respect to Roomlinx, by any SEC Report filed prior to
the date hereof, (x) each of Roomlinx and SP shall conduct its business in all
material respects in the ordinary course consistent with past practice and (y)
unless the other party shall otherwise consent in writing, neither Roomlinx nor
SP shall, from the date of this Agreement until the Effective Time or, if
earlier, the termination of this Agreement in accordance with Article IX :
 
(a)     (i) amend its organizational documents; (ii) split, combine, subdivide
or reclassify its outstanding shares of capital stock; or (iii) repurchase,
redeem or otherwise acquire any shares of its capital stock or any securities
convertible into its capital stock;
 
(b)     (i) create, incur or assume any short-term debt (including obligations
with respect to capital leases); (ii) create, incur or assume any long-term
debt; (iii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the material obligations of
any other Person; (iv) make any loans, advances or capital contributions to, or
investments in, any other Person; (v) mortgage or pledge any of its assets or
create any Encumbrance of any kind with respect to any such asset; (vi) offer,
issue, place, syndicate or arrange any debt securities or debt facilities
(including any renewals, restatements, restructuring or refinancing of any
existing debt securities or debt facilities); or (vii) attempt or agree to do
any of the foregoing, announce or authorize the announcement of any of the
foregoing or engage in any discussion concerning any of the foregoing;
 
 




 
- 21 -

--------------------------------------------------------------------------------

 
 
 

 


(c)     Except in connection with the SP Offering, issue, deliver, sell, dispose
of, pledge, hypothecate, encumber, transfer or assign shares of any class of its
capital stock or any securities convertible into, or any rights, warrants or
options to acquire, any such shares;
 
(d)     acquire any business from any third Person, whether by merger,
consolidation, the purchase of a substantial portion of the assets of such
Person or otherwise;
 
(e)     dispose of, mortgage, pledge, hypothecate, encumber, transfer or assign
any of its property or assets or subject any such property or assets to any
security interest other than in the ordinary course of business consistent with
past practice;
 
(f)      acquire, sell, lease, license or dispose of any material assets or
property (including any shares or other equity interests in or securities of any
corporation, partnership, association or other business organization or division
thereof), other than purchases and sales of assets and leases entered into in
the ordinary course of business, or merge or consolidate with any entity;
 
(g)     change any of its accounting or Tax policies, practices or methods
except as required by GAAP upon the advice of its independent accountants or, if
applicable, by the rules and regulations of the SEC;
 
(h)     make or revoke any material Tax election or settle or compromise any
material Tax liability, or amend any material Return;
 
(i)      except as expressly permitted hereunder, and as necessary in the
ordinary conduct of business consistent with past practice, grant or acquire,
agree to grant to or acquire from any Person, or dispose of or permit to lapse
any rights to, any material Intellectual Property Rights, or disclose or agree
to disclose to any Person, any trade secret;
 
(j)      terminate, amend or modify any existing material Contract or enter into
any new or additional material Contract (or terminate, amend or modify any such
material Contract), except in the ordinary course of business consistent with
past practice;
 
(k)     undertake any material capital improvement projects or make any material
additions, improvements or renovations to existing facilities and/or equipment;
 
(l)      fail to make all necessary government filings in the ordinary course of
business, including, but not limited to, Roomlinx’s filings with the SEC;
 
(m)    enter into, adopt or amend any agreement or transaction with any
stockholder thereof or any Affiliate of any stockholder thereof; or
 
(n)     enter into any commitment or agreement to do any of the foregoing.
 
Section 7.2       Access to Information.  Subject to restrictions imposed by
federal and state securities laws and other Applicable Laws, from the date of
this Agreement until the Effective Time or, if earlier, the termination of this
Agreement in accordance with  Article IX , each of Roomlinx and SP shall (i)
give the other party and the other party’s Representatives reasonable access
(during regular business hours upon reasonable notice) to all employees, offices
and other facilities and to all books, contracts, commitments and records
(including Tax returns) as such other party may reasonably request, (ii) permit
the other party to make such inspections as they may reasonably require and
(iii) cause its officers to furnish the other party with such financial and
operating data and other information with respect to the business, properties
and personnel of the disclosing party as such other party may from time to time
reasonably request (other than materials prepared by the disclosing party’s
financial, accounting, or legal advisors or which is subject to an
attorney/client or an attorney work product privilege or which may not be
disclosed pursuant to a protective order or confidentiality agreement).  The
information obtained by either party or its Representatives pursuant to this
Section 7.2 shall be subject to the provisions of the Confidentiality
Agreement.  Nothing in this Section 7.2 shall require the disclosing party to
permit any inspection, or to disclose any information, that in the reasonable
judgment of such party would (x) violate any of its respective obligations with
respect to confidentiality, provided  that the disclosing party shall use its
commercially reasonable efforts to obtain the consent of such third party to
such inspection or disclosure, or (y) result in a violation of Applicable Law,
including federal or state securities laws.
 
 
 
 


 
- 22 -

--------------------------------------------------------------------------------

 
 
 

 


Section 7.3     Expenses.  Except as specifically provided to the contrary in
this Agreement, all costs and expenses incurred by either party hereto in
connection with this Agreement and the transactions contemplated hereby
(including, without limitation, the payments referenced in clauses (i) through
(iv) of Section 8.2(f) and the fees and expenses of attorneys, accountants and
other professionals) shall be paid by each party in connection with the
Closing.  Any legal fees and expenses incurred by Roomlinx in connection with
the transactions contemplated hereby shall be disregarded for purposes of
calculating current accounts payable for purposes of the closing condition in
Section 8.2(f).
 
                Section 7.4     Tax Returns.
 
(a)   SP agrees that all Tax returns with respect to SP that are not required to
be filed on or before the date hereof (i) will, to the extent required to be
filed on or before the Closing Date, be filed when due in accordance with all
Applicable Laws, and (ii) as of the time of filing, will be true, complete and
correct in all material respects.  SP will pay all Taxes shown as due on such
Tax returns and all other Taxes which SP is required to pay on or before the
Closing Date (other than Taxes it is contesting in good faith and for which
adequate reserves have been established).
 
(b)    Roomlinx agrees that all Tax returns with respect to Roomlinx that are
not required to be filed on or before the date hereof (i) will, to the extent
required to be filed on or before the Closing Date, be filed when due in
accordance with all Applicable Laws, and (ii) as of the time of filing, will be
true, complete and correct in all material respects.  Roomlinx will pay all
Taxes shown as due on such Tax returns and all other Taxes which Roomlinx is
required to pay on or before the Closing Date (other than Taxes it is contesting
in good faith and for which adequate reserves have been established).
 
Section 7.5      Supplements to Disclosure Schedules.  If Roomlinx or SP becomes
aware of, or there occurs after the date of this Agreement and prior to the
Closing, any fact or condition that constitutes a breach of any representation
or warranty made in Articles V or VI above, respectively, or if any fact or
condition, either currently existing or hereafter occurring, otherwise requires
any change in the Disclosure Schedules delivered at the time of execution of
this Agreement, such Person shall deliver to the other party promptly after
becoming aware of such fact or condition, but in any event within five (5) days
thereafter, a supplement to the Disclosure Schedules specifying any needed
change.  No matters disclosed in any such supplement shall in any way qualify
the determination of the accuracy of the representations and warranties required
pursuant to Section 8.2(a) or 8.3(a), as applicable.
 
Section 7.6      Notice of Certain Events.  Each party shall promptly notify the
other party of: (a) any notice or other communication from any Person alleging
that the Consent of, or a Filing by, such Person is or may be required in
connection with the transactions contemplated by this Agreement; (b) any notice
or other communication from any Governmental Entity in connection with the
transactions contemplated by this Agreement; and (c) any Actions commenced or,
to such party’s Knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its Affiliates which relate to the
consummation of the transactions contemplated by this Agreement.
 
                Section 7.7      Indemnification of Roomlinx Officers and
Directors.
 
(a)    From and after the Effective Time for a period of six (6) years
thereafter, Roomlinx shall, and shall cause the Surviving Entity to, indemnify,
defend and hold harmless, to the fullest extent permitted under Applicable Law,
the current and former directors and officers of Roomlinx (the “ D&O Indemnified
Persons ”) against any Losses incurred in connection with any claim, action,
suit, proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of matters existing or occurring at or prior to the
Effective Time (including all acts or omissions by them in their capacities as
such or taken at the request of Roomlinx), whether asserted or claimed prior to,
at or after the Effective Time.  SP agrees that all rights to indemnification,
exculpation and advancement existing in favor of the D&O Indemnified Persons as
provided in the articles of organization, bylaws or similar constituent
documents of Roomlinx, or in any indemnification agreement or arrangement as in
effect as of the date of this Agreement with respect to matters occurring prior
to or at the Effective Time, shall survive the Merger and shall continue in full
force and effect from and after the Effective Time for a period of six (6)
years.
 
 
 

 
 
- 23 -

--------------------------------------------------------------------------------

 




 
 
(b)    Roomlinx shall purchase on or prior to the Effective Time, and shall
maintain with reputable and financially sound carriers, tail policies to the
current directors’ and officers’ liability insurance and fiduciaries liability
insurance policies maintained on the date of this Agreement by Roomlinx, which
tail policies and fiduciaries liability policies (i) shall be effective for a
period from the Effective Time through and including the date that is six (6)
years after the Effective Time with respect to claims arising from facts or
events that existed or occurred prior to or at the Effective Time and (ii) shall
contain coverage that is at least as protective to the Persons covered by such
existing policies.  The Parent shall provide copies of such policies to the
past, current and future directors and officers of the Parent entitled to the
benefit thereof as reasonably requested by such Persons from time to time.
 
(c)     This Section 7.7 shall survive the consummation of the Merger and
continue in full force and effect and is intended to benefit, and shall be
enforceable as third party beneficiaries by each D&O Indemnified Person
(notwithstanding that such Persons are not parties to this Agreement) and their
respective heirs and legal representatives.  The indemnification provided for
herein shall not be deemed exclusive of any other rights to which a D&O
Indemnified Person is entitled, whether pursuant to Applicable Law, Contract or
otherwise.
 
(d)     In the event that the Parent or its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision shall be made so
that the successors and assigns of the Parent or SP or the properties and assets
thereof, as the case may be, shall succeed to the obligations set forth in this
Section 7.7.
 
(e)     Roomlinx agrees to acquire D&O tail insurance coverage with a six (6)
year term to be in effect at the Closing covering the existing and previous
officers and directors of Roomlinx.  One hundred thousand dollars ($100,000)
shall be deposited in escrow at the Effective Time by the Parent for use to pay
the deductibles with respect to such insurance. For the absence of doubt, the
$100,000 escrow amount for the deductible will be fully paid out of the Roomlinx
funds at the time of closing.
 
Section 7.8     Required Governmental Consents.  Each party shall, and shall
cause its respective Representatives to, cooperate in good faith to cause the
preparation and filing of all documents necessary to obtain the Required
Governmental Consents as soon as reasonably practical following the date hereof.
 
Section 7.9     Employment Matters.
 
(a)     Prior to the Effective Time, except as set forth below, Roomlinx shall,
and from and after the Effective Time, the Parent shall, and shall cause the
Roomlinx Sub to, honor, in accordance with their terms, all existing employment
and severance agreements and indemnification agreements between Roomlinx and any
officer, director or employee of Roomlinx.
 
(b)     Upon Closing or a reasonable time thereafter Parent and the Roomlinx Sub
shall use its best efforts to transfer its health insurance and payroll
management for the Roomlinx Sub to Accord Human Resources, but only to the
extent that using Accord Human Resources achieves a financial savings to the
Roomlinx Sub as compared with its current vendor.  Parent shall, and shall cause
the Roomlinx Sub and SP to, cause service rendered and vacation accrued by the
individuals employed by Roomlinx or SP at the Effective Time (the “ Current
Employees ”) to be taken into account for vesting, eligibility and benefits
purposes under any employee benefit plans of the Surviving Entity or the
Roomlinx Sub and their Subsidiaries which is made available to any Current
Employee, to the same extent as such service was or should have been taken into
account under the corresponding Plans of Roomlinx or SP for those purposes;
provided, however, that such obligations shall not be liabilities of Parent and
all human resources, payroll and benefits will remain separately in the Roomlinx
Sub and not part of Parent’s Current Employees will not be subject to any
pre-existing condition limitation under any health plan of SP, Roomlinx or their
Subsidiaries for any condition for which they would have been entitled to
coverage under the corresponding Plan of Roomlinx or SP in which they
participated prior to the Effective Time.  SP and Roomlinx will cause Parent and
its Subsidiaries, to give such Current Employees credit under such plans for
co-payments made and deductibles satisfied prior to the Effective
Time.  Notwithstanding the foregoing and as soon as commercially reasonable
after Closing, the performance of all accounting, bookkeeping, payroll, human
resources and any other administrative functions shall be administered from SP’s
Hackensack, New Jersey office, unless otherwise agreed to in writing by SP.
 
 
 

 
 
- 24 -

--------------------------------------------------------------------------------

 


 
 

 
 
(c)     This Section 7.9 shall be binding upon and inure solely to the benefit
of each of the parties to this Agreement, and nothing in this Section 7.9,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Section 7.9.
 
Section 7.10     Reasonable Best Efforts; Further Assurances.  Subject to the
terms and conditions of this Agreement, each party hereto shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under Applicable Laws to
consummate and implement expeditiously the transactions contemplated
hereby.  The parties hereto shall execute and deliver such other documents,
certificates, agreements and other writings and take such other actions as may
be reasonably necessary or desirable in order to consummate the transactions
contemplated hereby.  Each of the parties hereto shall use its reasonable best
efforts to obtain all Consents of, and make all Filings with, any Governmental
Entity or other Person necessary to permit the consummation of the transactions
contemplated hereby.
 
Section 7.11     No Going Concern Qualification.  SP covenants and agrees that
the report to be issued by SP’s auditors in connection with the delivery of the
audited balance sheet of SP as of the fiscal year ending December 31, 2014, and
the audited statements of income and cash flows for the fiscal year then ending,
shall not contain any going concern qualifications.
 
Section 7.12     Form 211.  Parent shall use its best efforts to cause a market
maker to file a Form 211 with the Financial Industry Regulatory Authority
(“FINRA”) with updated information concerning SP and to reconfirm that its
common stock is eligible with the Depository Trust Company (“DTC”) as soon as
possible following execution of this Agreement.
 
Section 7.13     Form 8-K.  Roomlinx (with cooperation from SP as provided
below) shall prepare to file with the SEC by no later than seventy-one (71) days
from four business days following the Closing Date when the initial filing of
the Form 8-K is due with all required information concerning SP and all
requisite financial statements of SP on a Report on Form 8-K, as well as
thereafter any other documents required to be filed by Roomlinx with the SEC
post-closing.  SP shall expend their best efforts to provide Roomlinx with
whatever information it needs in order to complete the Form 8-K to be filed on a
timely basis.
 
Section 7.14     Audited SP Financial Statements.  SP shall use its best efforts
to deliver to Roomlinx audited balance sheets of SP as of December 31, 2014 and
audited statements of income and cash flows for the fiscal year ended December
31, 2014, fourteen (14) days following the Closing Date, but in any event, shall
deliver sufficiently in advance of the due date seventy-one (71) days from four
business days following the Closing Date when the initial filing of the Form 8-K
is due.
 
Section 7.15   Certificate of Designations Carve-out. The dividends payable
pursuant to Section 2 (Dividends) of the Signal Point Holdings Corp. Certificate
of Designations of the Non-Voting, Non-Convertible Series A Preferred Stock
shall not be applicable to the revenues of the Roomlinx Sub unless and until
CENFIN has been paid in full pursuant to the Revolving Credit, Security and
Warrant Purchase Agreement dated June 5, 2009, as amended.
 
Section 7.16     Regulatory Approvals.  The parties hereby agree and covenant
that within ten (10) days of the Closing Date, the applicable entities shall
take all steps and make all filings to obtain as soon as reasonably possible,
but in no event later than ninety (90) days after the Closing Date, the
Regulatory Approvals and deliver evidence thereof to the Escrow Agent in
accordance with the terms and conditions of the Escrow Agreement.
 
Section 7.17     Roomlinx Sub Working Capital.   To Roomlinx’s Knowledge,
Roomlinx agrees and covenants that, on Closing Date, Roomlinx Sub will have
sufficient cash plus cash collected during the sixty (60) day period following
the Closing Date to remain operational for at least sixty (60) days following
the Closing Date, except for fundings which may be required for (i) material
expenses or costs that may arise from reasonably unforeseeable events out of
Roomlinx Sub’s management’s control, (ii) funding requirements for new projects
of Roomlinx Sub, (iii) any payments which may need to be paid to Cenfin during
such sixty (60) day period or (iv) accounts payable of Roomlinx Sub with respect
to which Roomlinx reasonably believes that the creditor will enter and/or has
entered into a payment arrangement or other type of arrangement to pay the
outstanding amount over time, or enter into another accommodation with Roomlinx
Sub, such as ScanSource and TIG.
 
 
 
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE VIII
 
CONDITIONS TO CLOSING
 
                Section 8.1      Conditions to Each Party’s Obligation .  The
respective obligation of each of SP and Roomlinx to consummate the transactions
contemplated by this Agreement is subject to the satisfaction (or waiver, if
applicable) on and as of the Closing Date of each of the following conditions:
 
(a)     No Actions, Restraints or Illegality.  There shall not be any (i) Action
pending by any Governmental Entity or third party, (ii) restraining order,
injunction, cease and desist order or other legal restraint or prohibition
(whether temporary, preliminary or permanent) of any Governmental Entity in
effect or (iii) except with respect to the Regulatory Approvals, a statute,
rule, regulation or executive order promulgated or enacted by any Governmental
Entity, that would prohibit or make illegal the consummation of the transactions
contemplated hereby except to the extent such prohibition or illegality would be
cured by the Required Governmental Consents.
 
(b)     Debt Restructuring Agreement.  Roomlinx, SP and Cenfin shall have
executed and delivered the Debt Restructuring Agreement containing the terms set
forth in Exhibit D attached hereto.
 
(c)     TIG Settlement Agreement.  Roomlinx shall have delivered a fully
executed TIG Settlement Agreement substantially in the form attached hereto as
Exhibit L.
 
(d)         Transitional Service Agreement.  Roomlinx and SP shall have executed
and delivered a Transitional Service Agreement in the form attached as Exhibit
J.
 
(e)         Escrow Agreement.  Roomlinx shall have executed and delivered an
Escrow Agreement in the form attached as Exhibit K.
 
(f)         Intentionally omitted.
 
(g)         Roomlinx and SP shall have executed and delivered a
Lock-Up/Registration Rights Agreement in the form attached as Exhibit N.
 
Section 8.2     Conditions to Obligation of SP.  The obligation of SP to
consummate the transactions contemplated by this Agreement is subject to the
reasonable satisfaction (or waiver by SP, if applicable) on and as of the
Closing Date of each of the following conditions:
 
(a)     Representations and Warranties.  The representations and warranties of
Roomlinx contained in this Agreement, if specifically Qualified, shall be true
and correct in all respects, and, if not so Qualified, shall be true in all
material respects, in each case as of the Closing Date as though made on the
Closing Date, except to the extent such representations and warranties expressly
relate to a specific date, in which case such representations and warranties
shall be true and correct as of such specific date.
 
(b)           Covenants and Agreements.  Roomlinx shall have performed and
satisfied in all material respects each of the covenants, agreements and
obligations set forth in this Agreement required to be performed and satisfied
by Roomlinx at or prior to the Closing.
 
(c)           [INTENTIONALLY LEFT BLANK]
 
(d)           Consents and Filings.  Except with respect to the Regulatory
Approvals, the Required Governmental Consents and the Consents and Filings
listed on  Schedule 5.3  shall have been obtained or made, except to the extent
waived by SP.
 
 
 
 


 
- 26 -

--------------------------------------------------------------------------------

 
 
 

 


(e)           Resignations.  SP shall have received the written resignations,
effective as of the Closing Date, of all directors and officers of Roomlinx.
 
(f)           Roomlinx Accounts Receivable/Accounts Payable.  At Closing,
Roomlinx will have current cash, cash equivalents, accounts receivables and
leasehold/lease receivables equal to or greater than current accounts
payable.  Any legal fees and expenses incurred by Roomlinx in connection with
the transactions contemplated hereby shall be disregarded for purposes of
calculating current accounts payable for purposes of this paragraph. The debt
owed by Roomlinx to Cenfin and TIG is excluded from this calculation and will
only be secured by the pre-Merger assets of Roomlinx Sub, now known as
SignalShare Infrastructure, Inc.
 
(g)           Roomlinx Reverse Stock Split.  Roomlinx shall have amended and
restated its Articles of Incorporation in accordance with Section 2.6 above to
provide for 400,000,000 shares of authorized Common Stock and upon the Effective
Time effected its Reverse Stock Split.
 
(h)           Exchange of Shares; Letter of Transmittal.  Roomlinx shall have
delivered to SP a Letter of Transmittal from Roomlinx’s transfer agent providing
for the exchange of SP shares of Common Stock for an equal number of shares of
Parent common stock
 
(i)           Employment Agreements for Aaron Dobrinsky, Christopher Broderick
and Andrew Bressman shall become effective upon the Closing Date in the form
attached hereto as Exhibits G, H and M, respectively.
 
(j)           The SAB Management Consulting Agreement for Andrew Bressman and
the Robert P. DePalo, Sr. Consulting Agreement shall become effective upon the
Closing Date and shall be in full force and effect and an assumed obligation of
Parent in the forms attached hereto as Exhibit I and F, respectively.
 
(k)           Roomlinx Sub Cash.   As of the Closing Date, Roomlinx Sub shall
have between $350,000 and $500,000 in cash (the “Roomlinx Cash”) prior to the
Closing.  In addition to the Roomlinx Cash, SP will provide a $600,000 cash
contribution for ongoing operations, of which $400,000 will be paid to TIG at
Closing by SP, as set forth in Section 8.3(e) below.
 
(l)              Stock Dividend.  Roomlinx shall have declared a stock dividend
following the Reverse Stock Split as described in Section 2.7 above.
 
Section 8.3     Conditions to Obligation of Roomlinx.  The obligation of
Roomlinx to consummate the transactions contemplated by this Agreement is
subject to the reasonable satisfaction (or waiver by Roomlinx, if applicable) on
and as of the Closing Date of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of SP contained in this Agreement, if specifically Qualified, shall
be true and correct in all respects, and, if not so Qualified, are true in all
material respects, in each case as of the date of this Agreement and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to a specific date, in which
case such representations and warranties shall be true and correct as of such
specific date.
 
(b)           Covenants and Agreements.  SP shall have performed and satisfied
in all material respects each of the covenants, agreements and obligations set
forth in this Agreement required to be performed and satisfied by SP at or prior
to the Closing.
 
(c)           [INTENTIONALLY LEFT BLANK]


(d)           Consents and Filings.  Except with respect to the Regulatory
Approvals, the Required Governmental Consents and the Consents and Filings
listed on Schedule 6.3 shall have been obtained or made or waived.
 
 
 
 


 
- 27 -

--------------------------------------------------------------------------------

 


 
 

 
(e)           Contribution to Roomlinx.  Subject to any obligations set forth in
Section 7.18 hereof, SP shall make a cash contribution to the Roomlinx Sub in an
amount equal to $600,000 for operating capital purposes, of which $400,000 shall
be paid directly to TIG pursuant to the Settlement Agreement set forth in
Section 8.1(e) above.
 
(f)            DePalo Consulting Agreement.  Simultaneous with the Closing, the
Surviving Entity shall have assumed all obligations of the Consulting Agreement,
dated January 9, 2014 (the “DePalo Consulting Agreement”), by and between SP and
Robert P. DePalo, Sr. (as amended through the Closing Date).
 
           Section 8.4                      Post-Closing Date.
 
(a)           Articles of Incorporation; By-laws.   Within fourteen (14) days
after the Closing Date (the “Post-Closing Date”):  (a) following Roomlinx
Stockholders Approval and Board of Directors approval, Roomlinx shall (i) amend
and restate its Articles of Incorporation to change its name to SignalShare
Media Group, Inc.; and (ii) create serial preferred stock with identical Series
A and Series B designations to that existing for SP at the time of the Merger
and the articles of incorporation of Roomlinx, amended and restate the bylaws of
Roomlinx in the form attached hereto as Exhibit A, shall be the articles of
incorporation of the Surviving  (the “ Restated Articles of Incorporation ”)
until thereafter changed or amended in accordance with the provisions thereof
and the NRS; and (b) amend and restate Roomlinx By-laws, in the form attached
hereto as Exhibit B, which shall be the by-laws of the Roomlinx (the “Restated
By-laws”) until thereafter changed or amended in accordance with the provisions
thereof and the NRS.  The Restated Articles of Incorporation shall conform to
the Certificate of Incorporation currently in effect for SP (except that the
dividend payable for Series A Preferred Stock shall exclude revenues of up to $6
million per annum for both Roomlinx Sub and revenues of Roomlinx attributable to
contracts that have not been assigned to Roomlinx Sub because the applicable
consents have not been obtained), and reflect the new name of the Parent as
“SignalShare Media Group, Inc.”  The Restated By-laws shall conform to the
By-laws currently in effect for SP and shall provide for the maximum
indemnification permitted under applicable Law for all prior Roomlinx directors
and officers and SP directors and officers following the Effective Time.
 
(b)          Exchange of Preferred Stock.  As of the Post-Closing Date, each
holder of SP Preferred Stock shall exchange and deliver to Roomlinx all issued
and outstanding shares of SP Preferred Stock with irrevocable stock powers and
Roomlinx shall deliver to the SP Preferred Stockholders an identical number of
shares of Parent Preferred Stock with identical rights and obligations under the
Restated Articles of Incorporation.  The Preferred Stock is to be issued to the
former SP Preferred Stockholders in accordance with the terms hereof and the
Restated Articles of Incorporation shall be issued in full satisfaction of all
rights pertaining to the SP Preferred Stock.


(c)          Name Change.  The parties hereby agree that upon the Post-Closing
Date, the Parent shall take such steps to effectuate a change of the corporate
name and ticker symbol as determined by SP and the Roomlinx Sub may change its
name as determined by Roomlinx Sub initial CEO.


 
ARTICLE IX
 
TERMINATION, AMENDMENT AND WAIVER
 
Section 9.1     Termination.
 
(a)           Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing (whether before or after adoption of this
Agreement by Roomlinx’s and SP’s stockholders):
 
(i)            by mutual written consent of SP and Roomlinx;


(ii)            by SP or Roomlinx if the Closing does not occur on or prior to
March 27, 2015, unless the failure of the Closing to occur by such date shall be
due to the failure of the party seeking to terminate this Agreement to perform
or comply in all material respects with the covenants and agreements of such
party set forth in this Agreement;
 
 
 


 
- 28 -

--------------------------------------------------------------------------------

 
 
 

 


(iii)          by either Roomlinx or SP if any Governmental Entity shall have
issued an order, decree or ruling, or taken any other action restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and non-appealable;  provided  that in order for either party to seek to
terminate this Agreement pursuant to this Section, it must have used its
reasonable commercial efforts to lift and rescind such order, decree, ruling or
action;


(iv)           by Roomlinx, if there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of SP which breach, either individually or in the
aggregate, would result in, if occurring or continuing at the Effective Time,
the failure of the conditions set forth in Section 8.3(a) or 8.3(b), as the case
may be, and which is not cured within thirty (30) days following written notice
to SP, or which by its nature or timing cannot be cured within such time period;
provided that Roomlinx shall not have the right to terminate this Agreement
pursuant to this Section if Roomlinx is then in material breach of any of its
covenants or agreements contained in this Agreement resulting in the failure of
the conditions set forth in Sections 8.2(a) or 8.2(b); and
 
(v)          by SP, if there shall have been a breach of any of the covenants or
agreements or any of the representations or warranties set forth in this
Agreement on the part of Roomlinx, which breach, either individually or in the
aggregate, would result in, if occurring or continuing at the Effective Time,
the failure of the conditions set forth in Section 8.2(a) or 8.2(b), as the case
may be, and which is not cured within thirty (30) days following written notice
to Roomlinx, or which by its nature or timing cannot be cured within such time
period; provided that SP shall not have the right to terminate this Agreement
pursuant to this Section if SP is then in material breach of any of its
covenants or agreements contained in this Agreement resulting in the failure of
the conditions set forth in Sections 8.3(a) or 8.3(b).
 
 The party desiring to terminate this Agreement pursuant to any of clauses (ii)
through (v) of this Section 9.1 shall give written notice of such termination to
the other party in accordance with Section 11.1, specifying the provision or
provisions hereof pursuant to which such termination is effected.
 
(b)           If this Agreement is terminated and the transactions contemplated
hereby are abandoned as described in this Section 9.1, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of (i) Section 7.4 (relating to certain expenses), (ii) this Section
9.1, (iii) Section 11.1 (relating to notices), (iv) Section 11.5 (relating to
governing law), (v) Section 11.6 (relating to consent to jurisdiction) and (vi)
Section 11.9 (relating to publicity), and provided that the provisions of the
Confidentiality Agreement  shall continue in full force and effect.  If this
Agreement is terminated and the transactions contemplated hereby are abandoned
as described in this Section 9.1, there shall be no Liability under this
Agreement on the part of SP or Roomlinx or any of their respective
Representatives, except that nothing in this Section 9.1 shall be deemed to
release any party from any Liability for any willful and intentional breach by
such party of the terms and provisions of this Agreement.
 
Section 9.2     Amendments and Waivers.  This Agreement may not be amended
except by an instrument in writing signed by SP and Roomlinx.  No waiver of any
provision of this Agreement will be valid unless the waiver is in writing and
signed by the waiving party.  The failure of a party at any time to require
performance of any provision of this Agreement will not affect such party’s
rights at a later time to enforce such provision.  No waiver by any party of any
breach of this Agreement will be deemed to extend to any other breach hereunder
or affect in any way any rights arising by virtue of any other breach.
 
 
 
 


 
- 29 -

--------------------------------------------------------------------------------

 


 

 
ARTICLE X
 
SURVIVAL AND INDEMNIFICATION
 
Section 10.1     Survival.  Except as otherwise provided below, each of the
representations and warranties contained in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Closing until the date
that is one (1) year following the Closing Date, after which time such
representations and warranties shall terminate and have no further force or
effect.  Notwithstanding anything to the contrary in this Agreement: (i) those
representations and warranties included in Sections 5.1 (Organization; Good
Standing) and 6.1 (Organization) shall survive the Closing until the date that
is three (3) years following the Closing Date, after which time such
representations and warranties shall terminate and have no further force or
effect; and (ii) those representations and warranties included in Sections 5.2
(Authorization), 5.5 (Capitalization), 6.2 (Authorization), 6.5
(Capitalization), 6.16 (Taxes) and 6.23 (Brokers) (the “ Excluded
Representations ”) shall survive the Closing until the date that is ninety (90)
days following the expiration of the applicable statute of limitations, after
which time such representations and warranties shall terminate and have no
further force or effect.  The covenants and agreements contained in this
Agreement that are to be performed or to be complied with at or prior to the
Closing shall not survive the Closing.  The covenants and agreements contained
herein that are to be performed or to be complied with, in whole or in part,
after the Closing shall survive the Closing in accordance with their terms.
 
Section 10.2     (a)  Indemnification by Roomlinx. Subject to the limitations
set forth herein, Roomlinx shall indemnify, defend and hold harmless SP and its
Affiliates and their respective members, managers, officers, directors,
employees, successors and assigns (“ SP Indemnified Parties ”) against and in
respect of any and all Losses that arise from or relate or are attributable to:
(i) any misrepresentation in or breach of any representation or warranty
contained in  Article V  hereof; (ii) any breach of any covenant or agreement on
the part of Roomlinx set forth herein or in any other agreement executed in
connection herewith to which such Person is a party to be performed at or prior
to the Closing; (iii) any breach of any covenant or agreement on the part of
Roomlinx set forth herein to be performed after the Closing; (iv) any Liability
to brokers retained by Roomlinx in connection with the transactions contemplated
by this Agreement; (v) any Taxes (x) relating to the operations of Roomlinx
prior to the Closing or (y) shown as due and payable on any Final Income Tax
Return filed pursuant to Section 8.6 or required to be paid in connection with
any audit or other examination by any Taxing Authority or judicial or
administrative proceeding relating thereto; (vi) any claim by any holder of
Roomlinx Common Stock or Rights with respect to the capital stock of Roomlinx or
with respect to any indebtedness of Roomlinx existing immediately prior to the
Closing, including any payments made in respect of Dissenting Shares; or (vii)
any claim by management employees of Roomlinx with respect to compensation due
to them prior to the Closing Date.  For purposes of determining whether Losses
arise from or relate or are attributable to the matters described in clauses (i)
or (ii), and the amount of any such Losses, all representations, warranties and
covenants shall be read as if they were not Qualified.


(b)           Notwithstanding the foregoing, Roomlinx shall not have any
obligation to indemnify any SP Indemnified Party (i) on account of any claim
pursuant to clauses (i) and (ii) of Section 10.2(a) (other than indemnification
with respect to the Excluded Representations, as to which the Threshold (as
defined below) shall not apply) (A) unless and until and only to the extent that
the liability of Roomlinx in respect of such claims, when aggregated with their
liability in respect of all other claims made pursuant to clauses (i) and (ii)
of Section 10.2(a), amounts to more than $50,000  (the “ Threshold ”), and (B)
unless such claim is asserted in writing by an SP Indemnified Party within
eighteen (18) months after the Closing Date, whereupon Roomlinx shall be liable
to pay amounts due and payable pursuant to clauses (i) and (ii) of Section
10.2(a) only in excess of the Threshold, (ii) with respect to any covenant or
condition waived by SP in writing at or prior to the Closing and (iii) for any
indirect, special, incidental, consequential or punitive damages claimed by SP
or resulting from the breach of any representation or warranty or breach of any
covenant or agreement on the part of Roomlinx (other than indirect, special,
incidental, consequential or punitive damages asserted in third party
claims).  For the avoidance of doubt, the Threshold shall not apply to payment
of amounts due pursuant to Article III  of this Agreement or with respect to the
Excluded Representations, claims made under Section 10.2(a)(iii)-(viii) or
claims arising from fraud.
 
(c)           The maximum aggregate liability of Roomlinx for any and all claims
under this Article X shall not exceed $1,000,000 (the “Indemnification Cap”),
other than with respect to (i) the Excluded Representations, (ii) claims made
under Section 10.2(a)(vi), or (vii), in which case there shall be no limit on
liability of Roomlinx for any and all claims under this  Article X , and (iii)
claims arising from fraud.


(d)           In making any payments or agreeing to any settlements that would
give rise to a claim for indemnification against Roomlinx pursuant to Section
10.2(a)(vii) above, SP shall act in good faith and use commercially reasonable
efforts to minimize the amount of claims under Section 10.2(a)(vi). In addition,
SP shall keep Roomlinx reasonably informed of activities and decisions likely to
give rise to a claim for indemnification under Section 10.2(a)(vi).
 
Section 10.3     Indemnification by SP
 
(a)           Subject to the limitations set forth herein, SP shall indemnify
and hold harmless Roomlinx and the Roomlinx Stockholders and their respective
members, managers, officers, directors, employees, successors and assigns (“
Roomlinx Indemnified Parties ”) against and in respect of any and all Losses
that arise from or relate or are attributable to (i) any misrepresentation in or
breach of any representation or warranty contained in  Article VI  hereof, (ii)
any breach of any covenant or agreement on the part of SP set forth herein or in
any other agreement executed in connection herewith to which SP is a party to be
performed at or prior to the Closing, (iii) any breach of any covenant or
agreement on the part of the SP set forth herein to be performed after the
Closing or (iv) any Liability to brokers retained by SP in connection with the
transactions contemplated by this Agreement.
 
 


 
- 30 -

--------------------------------------------------------------------------------

 


 
 
 
 
(b)           Notwithstanding the foregoing, SP shall have no obligation to
indemnify Roomlinx Indemnified Parties on account of any claim pursuant to
clauses (i) and (ii) of Section 10.3(a) (other than indemnification with respect
to the Excluded Representations, as to which the Threshold shall not apply) (A)
unless and until and only to the extent that the liability of SP in respect of
such claims, when aggregated with their liability in respect of all other claims
made pursuant to clauses (i) and (ii) of Section 10.3(a), amounts to more than
the Threshold and (B) unless such claim is asserted in writing by the Roomlinx
Indemnified Party within one (1) year following the Closing Date, whereupon SP
shall be liable to pay amounts due pursuant to clauses (i) and (ii) of Section
10.3(a) only in excess of the Threshold.  For the avoidance of doubt, the
Threshold shall not apply to payment of amounts due pursuant to Article III of
this Agreement or with respect to the Excluded Representations or with respect
to claims arising from fraud.
 
(c)           The maximum aggregate liability of SP for any and all claims under
clauses (i) and (ii) of Section 10.3(a) shall not exceed the Indemnification
Cap, other than with respect to (i) the Excluded Representations, in which case
the maximum aggregate liability of SP for any and all claims under this Article
X shall not exceed $50,000 and (ii) claims arising from fraud.  For the
avoidance of doubt, the maximum liability set forth in this Section 10.3(c)
shall not apply to any amounts required to be paid by SP pursuant to Article III
of this Agreement and shall not count towards the Threshold or maximum liability
amounts to which claims to be paid by SP hereunder (other than payments pursuant
to Article III) are subject.
 
Section 10.4     Indemnification Procedures.
 
(a)           Notice to the Indemnitor.  As soon as reasonably practicable after
a Person entitled to indemnification hereunder (an “ Indemnitee ”) has actual
knowledge of any claim that it has under this Article X that could reasonably be
expected to result in an indemnifiable Loss (a “ Claim ”), and in any event
within thirty (30) days of any third party Claim being presented in writing to
the Indemnitee by the party making the Claim, the Indemnitee shall give written
notice thereof (a “ Claims Notice ”) to the party responsible for the
indemnification (the “ Indemnitor ”).  A Claims Notice must describe the Claim
in reasonable detail, and indicate the amount (estimated in good faith, as
necessary and to the extent feasible) of the Loss that has been or may be
suffered by the applicable Indemnitee.  Notwithstanding the foregoing, no delay
in or failure to give a Claims Notice pursuant to this Section 10.4(a) will
adversely affect any of the other rights or remedies that the Indemnitee has
under this Agreement, or alter or relieve an Indemnitor of its obligation to
indemnify the applicable Indemnitee, except to the extent that such delay or
failure results in the forfeiture by the Indemnitor of rights or defenses
otherwise available to the Indemnitor with respect to such Claim or otherwise
materially adversely prejudices the Indemnitor.  The Indemnitor shall respond to
the Indemnitee (a “ Claim Response ”) within thirty (30) days (the “ Response
Period ”) after the date that the Claims Notice is received (or deemed received)
by the Indemnitor.  Any Claim Response must specify whether or not the
Indemnitor disputes the Claim described in the Claims Notice.  If the Indemnitor
fails to deliver a Claim Response within the Response Period, the Indemnitor
will be deemed not to dispute the Claim described in the related Claims
Notice.  If the Indemnitor elects not to dispute a Claim described in a Claims
Notice, whether by failing to give a timely Claim Response or otherwise, then
the amount of Losses alleged in such Claims Notice will be conclusively deemed
to be an obligation of the relevant Indemnitor, and the relevant Indemnitor
shall satisfy such obligation within ten (10) Business Days after the last day
of the applicable Response Period the amount specified in the Claims Notice.  If
the Indemnitor delivers a Claim Response within the Response Period indicating
that it disputes one or more of the matters identified in the Claims Notice,
representatives of the Surviving Entity and Roomlinx shall promptly meet and
negotiate in good faith to settle the dispute.  The Surviving Entity and
Roomlinx shall cooperate with and make available to the other party and its
respective representatives all information, records and data, and shall permit
reasonable access to its facilities and personnel, as may be reasonably required
in connection with the resolution of such disputes, except to the extent such
disclosure is reasonably likely to, in the disclosing party’s good faith
determination, materially compromise the assertion of any attorney-client
privilege.  If the Surviving Entity’s representative and Roomlinx’s
representative are unable to reach agreement within thirty (30) days after the
conclusion of the Response Period, then either the Surviving Entity or Roomlinx
may resort to other legal remedies subject to the limitations set forth in this
Article X .


(b)           Right of Parties to Settle or Defend.  In the event of any claim
by a third party against an Indemnitee for which indemnification is available
hereunder, the Indemnitor has the right, exercisable by written notice to the
Indemnitee, within thirty (30) days of receipt of a Notice from the Indemnitor
to assume and conduct the defense of such claim (at its sole expense) with
counsel selected by the Indemnitor and reasonably acceptable to the Indemnitee
so long as Indemnitor acknowledges in a writing delivered to the Indemnitee that
the Indemnitor is obligated to indemnify, defend and hold harmless the
Indemnitee under the terms of its indemnification obligations hereunder in
connection with such third party claim;  provided that  if the named parties to
such third party claim include both the Indemnitor and the Indemnitee and the
Indemnitee has been advised in writing by counsel that there could be a material
conflict of interest in the case of joint representation or that there may be a
legal defense available to such Indemnitee that is different (in a non  de
minimis  way) from those available to the Indemnitor, the Indemnitee shall be
entitled to separate counsel of its own choosing at the Indemnitor’s reasonable
expense; and  provided further that  the Indemnitor shall not be permitted to
assume defense of any claim by a third party against an Indemnitee for which
indemnification is available hereunder (without the written consent of the
Indemnitee) if the third party claimant is seeking injunctive or similar relief
that, if obtained, could be materially adverse to the Indemnitee.  If the
Indemnitor has assumed such defense as provided in this Section 10.4(b), the
Indemnitor will not be liable for any legal expenses subsequently incurred by
any Indemnitee in connection with the defense of such claim so long as the
Indemnitor actively, diligently and in good faith defends such claim.  If the
Indemnitor does not assume the defense of any third party claim in accordance
with this Section 10.4(b), the Indemnitee may continue to defend such claim at
the sole cost of the Indemnitor (subject to the limitations set forth in
this  Article X ) and the Indemnitor may still participate in, but not control,
the defense of such third party claim at the Indemnitor’s sole cost and
expense.  The Indemnitee will not consent to a settlement of, or the entry of
any judgment arising from, any such claim, without the prior written consent of
the Indemnitor (such consent not to be unreasonably withheld, conditioned or
delayed).  Except with the prior written consent of the Indemnitee (such consent
not to be unreasonably withheld, conditioned or delayed), no Indemnitor, in the
defense of any such claim, will consent to the entry of any judgment or enter
into any settlement thereof.  Indemnitee shall not be obligated to consent to
any settlement or judgment (i) if it provides for injunctive or other
nonmonetary relief affecting the Indemnitee or (ii) unless it includes as an
unconditional term thereof the giving by each claimant or plaintiff to such
Indemnitee and its Affiliates of a release from all Liability with respect to
such claim or litigation.  In any such third party claim, the party responsible
for the defense of such claim (the “Responsible Party”) shall, to the extent
reasonably requested by the other party, keep such other party informed as to
the status of such claim, including all settlement negotiations and
offers.  Each Indemnitee shall use all reasonable efforts to make available to
the Indemnitor and its representatives, all books, records and personnel of the
Indemnitee relating to such third party claim and shall reasonably cooperate
with the Indemnitor in the defense of the third party claim.


(c)           Settlement. The Responsible Party shall promptly notify the other
party of each settlement offer with respect to a third party claim.  Such other
party shall promptly notify the Responsible Party whether or not such party is
willing to accept the proposed settlement offer.  If the Indemnitor is willing
to accept the proposed settlement offer but the Indemnitee refuses to accept
such settlement offer, then if (i) such settlement offer requires only the
payment of money damages and provides a complete release of all Indemnitees that
are a party to such third party claim and their affiliates with respect to the
subject matter thereof and (ii) the Indemnitor agrees in writing that the entire
amount of such proposed settlement constitutes Losses for which the relevant
Indemnitor is responsible and shall satisfy in full, then the amount payable to
the Indemnitees with respect to such third party claim will be limited to the
amount of such settlement offer.  If any such settlement offer is made to any
claimant and rejected by such claimant, the amount payable to an Indemnitee with
respect to such claim will not be limited to the amount of such settlement offer
but will remain subject to all other limitations set forth in this Agreement.
 
 


 
- 31 -

--------------------------------------------------------------------------------

 


 
 

 
Section 10.5     Exclusive Remedy.  If the Closing occurs, the remedies provided
for in this Article X are the sole and exclusive remedy for breaches of this
Agreement and no other remedy will be had in contract, tort or otherwise, except
in cases of fraud and intentional misrepresentation; provided, however, that the
foregoing clause of this sentence will not be deemed a waiver by either party of
any right to specific performance or injunctive relief.  All claims made prior
to the final distribution of the Escrow Fund shall first be satisfied from the
Escrow Fund and, to the extent any excess indemnification is owed, from the
appropriate Person or Persons hereunder.
 
Section 10.6     Certain Rules.  The indemnification obligations in this Article
X are for the benefit of the specified indemnified persons.  Indemnification
payments will be treated for tax purposes as adjustments to the Merger
Consideration.

 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1     Notices.  All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed
received if delivered personally, sent by overnight courier (providing proof of
delivery) or via electronic mail or facsimile (providing proof of receipt) to
the parties at respective addresses (or at such other address for a party as
specified by like notice):
 
 
If to SP or, after the Closing, the Surviving Entity:


Signal Point Holdings Corp.
570 Lexington Avenue, 22nd Floor
New York, NY 10022
Electronic Mail: rpdepalo@optonline.net
Facsimile:  212 253 4170
Attention:  Robert P. DePalo, Sr.


with a copy to (which shall not constitute notice):


Davidoff Hutcher & Citron LLP
605 Third Avenue,
New York, NY 10158
Electronic Mail: ehl@dhclegal.com
Facsimile: 212-286-1884
Attention: Elliot Lutzker, Esq.


If to Roomlinx:


Roomlinx, Inc.
11101 W. 120th Ave., Suite 200
Broomfield, Colorado 80021
Electronic Mail: mwasik@roomlinx.com
Facsimile:     303-544-1111
Attention: Michael S. Wasik


with a copy to (which shall not constitute notice):


Callipari Law, LLC
300 Center Drive, Suite G-197
Superior, CO 80027
Electronic Mail: marc@calliparilaw.com
Attention: Marc Callipari, Esq.
 
 

 
 
- 32 -

--------------------------------------------------------------------------------

 


 
 

 
Each such notice, request or communication shall be effective (a) if delivered
by hand or by nationally recognized courier service, when delivered at the
address specified in this Section 11.1 (or in accordance with the latest
unrevoked written direction from the receiving party), and (b) if given by
electronic mail or facsimile, when such electronic mail or facsimile is
transmitted to the electronic mail address or facsimile number specified in this
Section 11.1 (or in accordance with the latest unrevoked written direction from
the receiving party), and the appropriate confirmation is received.
 
Section 11.2     Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid or enforceable, such provision and (b) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
 
Section 11.3     Counterparts.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original and all of which
shall, taken together, be considered one and the same agreement.  Signatures to
this Agreement transmitted by facsimile transmission, electronic mail in
“portable document format” (PDF) or any other electronic means shall have the
same effect as physical delivery of the paper document bearing the original
signature.
 
Section 11.4     Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the documents and instruments referred to herein) (a) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and (b) is not intended to confer upon any Person other than the parties, any
rights or remedies hereunder; provided, that, nothing herein shall be construed
to modify or supersede the Confidentiality Agreement, it being understood that
such Confidentiality Agreement shall continue to be in full force and effect in
accordance with its terms notwithstanding the execution or termination of this
Agreement.
 
Section 11.5     Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to rules governing the conflict of laws.
 
Section 11.6     Consent to Jurisdiction.  Each party hereby irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
sitting in New York County, New York with respect to matters arising out of or
related to this Agreement.
 
Section 11.7     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY FOR ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
Section 11.8     Specific Performance.  The parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms.  Accordingly, it is agreed
that the parties shall be entitled to seek the remedy of specific performance
and an injunction or injunctions to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.
 
Section 11.9     Publicity.  Prior to the Closing, none of the parties or their
respective Affiliates or Representatives shall issue or cause the publication of
any press release or other public announcement or communication with respect to
the transactions contemplated by this Agreement without the consent of SP and
Roomlinx, except to the minimum extent necessary to comply with the requirements
of Applicable Law or the regulations or policies of any securities exchange
based on the advice of counsel, in which case the party required to make the
release or statement or communication shall allow the other reasonable time to
comment on such release or statement or communication in advance of such
issuance, disclosure or filing.  Notwithstanding the foregoing, (a) at the
Closing, SP and Roomlinx may release a mutually agreed upon joint press release,
and (b) nothing in this Section 11.9 shall prohibit any institutional
stockholder of SP or Roomlinx or their Affiliates from disclosing to such
Person’s Affiliates, limited partners, prospective partners and its
representatives the terms of this Agreement provided that the recipient of such
information is subject to customary confidentiality and non-disclosure
obligations.
 
 

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 

 


Section 11.10     Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties without the prior
written consent of each of the other party.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.  Any
attempted assignment in violation of the terms of this Section 11.10 shall be
null and void, ab initio .
 
Section 11.11     Construction.
 
(a)           The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
(b)           References in this Agreement to any gender include references to
all genders, and references to the singular include references to the plural and
vice versa.  The words “include”, “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without
limitation”.  Unless the context otherwise requires, references in this
Agreement to Articles, Sections, Exhibits, Schedules, Appendices and Attachments
shall be deemed references to Articles and Sections of, and Exhibits, Disclosure
Schedules, Appendices and Attachments to, this Agreement.  Unless the context
otherwise requires, the words “hereof”, “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.  Unless otherwise indicated, references in this Agreement to dollars
are to United States dollars.  When a reference in this Agreement is made to a
“party” or “parties”, such reference shall be to a party or parties to this
Agreement unless otherwise indicated.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.
 
Section 11.12     Time of Essence.  Each of the parties hereby agrees that, with
regard to all dates and time periods set forth or referred to in this Agreement,
time is of the essence.
 
Section 11.13     Extension; Waiver.  At any time prior to either the Closing
Date, SP and Roomlinx may: (a) extend the time for the performance of any of the
obligations or other acts of the other parties; (b) waive any inaccuracies in
the representations and warranties of the other parties contained in this
Agreement or in any document delivered pursuant to this Agreement; or (c) waive
compliance by the other parties with any of the agreements or conditions
contained in this Agreement.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if made in accordance with Section
9.2.  The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of those rights.
 
Section 11.14      Election of Remedies.  Neither the exercise of nor the
failure to exercise a right, including any right of set-off, or the giving or
failure to give notice of a claim under this Agreement will constitute an
election of remedies or limit any party in any manner in the enforcement of any
other remedies that may be available to any of them, whether at law or in
equity.
 
Section 11.15      Further Assurances. Each party shall cooperate with the other
party and execute and deliver to the other party such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by such other party as necessary to carry out, evidence and confirm the
intended purposes of this Agreement.  Each party shall bear its own costs and
expenses in compliance with this Section 11.15 (other than any reasonable
out-of-pocket costs and expenses, which shall be borne by the party making the
applicable request).
 
 
 


 
- 34 -

--------------------------------------------------------------------------------

 
 
 

 


Section 11.16      Post-Effective Time Access.  Following the Effective Time, SP
and Roomlinx shall, and SP shall cause each of its Subsidiaries to, cooperate
with and make available to the Stockholder Representative, during normal
business hours, all Books and Records, information, agreements and other
documents and employees (without substantial disruption of employment) retained
and remaining in existence after the Effective Time which the Stockholder
Representative considers necessary, useful or desirable in connection with any
Tax inquiry, audit, investigation or dispute, the preparation of any Tax return,
any litigation or investigation or any other matter requiring any such Books and
Records, information, agreements and other documents or employees for any
reasonable business purpose.  Books and Records may be destroyed in accordance
with the Parent’s general document retention policies (copies of which policies
will be provided to the Stockholder Representative upon request) unless, prior
to destruction, any such Books and Records are requested by the Stockholder
Representative, in which event the Books and Records so requested shall be
delivered to the Stockholder Representative.  The Stockholder Representative
shall Representative (i) shall constitute a decision, act, consent, notice or
other instruction by all Roomlinx Stockholders, bear all of the out-of-pocket
costs reasonably incurred in connection with providing such Books and Records,
information or employees.  For purposes of this Section 11.16, “ Books and
Records” shall mean all records pertaining to the assets, properties, business,
operations, accounts or financial condition of Roomlinx, regardless of whether
such books and records are maintained for Tax or financial reporting purposes.
 
Section 11.17       Stockholder Representative.
 
(a)           The Roomlinx Stockholders hereby designate and appoint a
representative to act on behalf of the Roomlinx Stockholders for certain limited
purposes as specified in this Section 11.17 (the “Stockholder
Representative”).  The initial Stockholder Representative is Michael S. Wasik,
and such Person hereby accepts such appointment.
 
(b)           The Stockholder Representative is appointed and constituted as
agent of the Roomlinx Stockholders to act on their behalf with respect to the
matters contemplated by this Agreement and the transactions contemplated hereby,
including giving and receiving notices and communications, executing, delivering
and authorizing the disposition of escrow funds in accordance herewith, waiving
rights, discharging liabilities and obligations, settling disputes, defending
and prosecuting claims and executing and delivering all agreements,
certificates, receipts and other instruments contemplated by or deemed advisable
by the Stockholder Representative.  The Stockholder Representative shall not
receive any compensation for its services hereunder.
 
(c)           Notices or communications to or from the Stockholder
Representative shall constitute notice to or from each Roomlinx Stockholder.  A
decision, act, consent, notice or other instruction signed by the Stockholder
(ii) shall be final, binding and conclusive upon all Roomlinx Stockholders and
(iii) may be relied upon by SP and the Parent.
 
(d)           The Stockholder Representative will have no liability to SP, the
Parent or the Roomlinx Stockholders with respect to actions taken or omitted to
be taken in its capacity as Stockholder Representative, except with respect to
any liability resulting from the Stockholder Representative’s gross negligence
or willful misconduct.






SIGNATURE PAGE TO FOLLOW
 
 
 
 


 
- 35 -

--------------------------------------------------------------------------------

 


 

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
 
 
 
SP:
 
ROOMLINX:
 
 
 
SIGNAL POINT HOLDINGS CORP.
 
ROOMLINX, INC.
                 
 
 
 
By: /s/     Robert
DePalo                                                                
 
By: /s/   Michael S. Wasik                                                   
Name:     Robert DePalo
 
Name:    Michael S. Wasik
Title:       Chief Executive Officer
 
Title:      Chief Executive Officer
     
ROOMLINX SUB:
 
MERGER SUB:
     
SIGNALSHARE INFRASTRUCTURE, INC.
 
RMLX MERGER CORP.
                       
By: /s/   Michael S.
Wasik                                                              
 
By: /s/   Michael S.
Wasik                                                       
Name:    Michael S. Wasik
 
Name:    Michael S. Wasik
Title:      President
 
Title:      President
           



 
 
 
 
 


 
- 36 -

--------------------------------------------------------------------------------

 


 